Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT (TICKETMASTER)

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 20, 2008,
is entered into by and among LIBERTY MEDIA CORPORATION, a Delaware corporation
(“Liberty”), the LIBERTY PARTIES (as defined below) and TICKETMASTER, a Delaware
corporation (the “Issuer”).

 

RECITALS:

 

WHEREAS, Liberty, IAC (as defined below) and the other parties named therein
have entered into the Settlement Agreement (as defined below), pursuant to
which, among other things, IAC  has agreed to cause the Issuer to enter into
this Agreement in connection with the Single-Tier Spinoff (as defined in the
Settlement Agreement) of the Issuer; and

 

WHEREAS, IAC,  Liberty USA Holdings, LLC, a Delaware limited liability company,
and Liberty have entered into that certain Affiliate and Assignment Agreement,
dated as of August 20, 2008, pursuant to which Liberty Sub assumed all of the
rights, benefits, liabilities and obligations of each Liberty Party (as defined
in the Settlement Agreement) signatory to the Spinco Agreement under the
Settlement Agreement other than Liberty.

 

NOW, THEREFORE in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.          CERTAIN DEFINED TERMS.  AS USED IN THE AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“1933 Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations promulgated thereunder,
as the same shall be in effect from time to time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any similar
successor federal statute and the rules and regulations promulgated thereunder,
as the same shall be in effect from time to time.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person.  For purposes of this definition, the term “control” (including its
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the

 

--------------------------------------------------------------------------------


 

management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.  For purposes of this definition,
(i) natural persons shall not be deemed to be Affiliates of each other,
(ii) none of IAC, Barry Diller or any of their respective Affiliates shall be
deemed to be an Affiliate of Liberty, any Liberty Party or any of their
respective Affiliates and (iii) none of the Spincos shall be deemed to be an
Affiliate of Liberty, any Liberty Party or any of their respective Affiliates.

 

“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the 1933 Act.

 

“ASRS Eligible” means the Issuer meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to
Form S-3.

 

“beneficially own” has the meaning set forth in Rule 13d-3 under the 1934 Act,
as such Rule is in effect on the date hereof.

 

“Blackout Notice” has the meaning set forth in Section 2.05(a).

 

“Blackout Period” has the meaning set forth in Section 2.05(a).

 

“Board of Directors” means the Board of Directors of the Issuer or an authorized
committee thereof.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
close.

 

“Common Stock” means Common Stock, par value $.01 per shares, of the Issuer.

 

“Consolidated Action” means the actions consolidated under the caption IN RE
IAC/INTERACTIVECORP., C.A. No. 3468-VCL, in the Court of Chancery, New Castle
County, State of Delaware.

 

“Demand Registration Statement” has the meaning set forth in Section 2.01.

 

“Demand Request” has the meaning set forth in Section 2.01.

 

“Disadvantageous Condition” has the meaning set forth in Section 2.05(a).

 

“Effective Time” has the meaning set forth in Section 2.01.

 

“Effectiveness End Date” has the meaning set forth in Section 2.01.

 

“Effectiveness Period” has the meaning set forth in Section 2.01.

 

“Free Writing Prospectus” means each “free writing prospectus” within the
meaning of Rule 405 promulgated under the 1933 Act.

 

2

--------------------------------------------------------------------------------


 

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the 1934 Act or an Affiliate thereof or any other financial institution that
routinely engages in Hedging Transactions in the ordinary course of its
business.

 

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Shares or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) under the 1934 Act) with respect to the
Registrable Shares or any transaction (even if not a security) which would (were
it a security) be considered such a derivative security, or which transfers some
or all of the economic risk of ownership of the Registrable Shares, including
any forward contract, equity swap, put or call, put or call equivalent position,
collar, non-recourse loan, sale of exchangeable security or similar
transaction.  For the avoidance of doubt, the following transactions shall be
deemed to be Hedging Transactions:

 


(A)      TRANSACTIONS BY A HOLDER IN WHICH A HEDGING COUNTERPARTY ENGAGES IN
SHORT SALES OF COMMON STOCK PURSUANT TO A PROSPECTUS AND MAY USE REGISTRABLE
SHARES TO CLOSE OUT ITS SHORT POSITION;


 


(B)      TRANSACTIONS PURSUANT TO WHICH A HOLDER SELLS SHORT COMMON STOCK
PURSUANT TO A PROSPECTUS AND DELIVERS REGISTRABLE SHARES TO CLOSE OUT ITS SHORT
POSITION;


 


(C)      TRANSACTIONS BY A HOLDER IN WHICH THE HOLDER DELIVERS, IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE 1933 ACT, REGISTRABLE SHARES TO A HEDGING
COUNTERPARTY WHO MAY THEN PUBLICLY RESELL OR OTHERWISE TRANSFER SUCH REGISTRABLE
SHARES PURSUANT TO A PROSPECTUS OR AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT; AND


 


(D)      A LOAN OR PLEDGE OF REGISTRABLE SHARES TO A HEDGING COUNTERPARTY WHO
MAY THEN BECOME A PERMITTED TRANSFEREE AND SELL THE LOANED SHARES OR, IN AN
EVENT OF DEFAULT IN THE CASE OF A PLEDGE, THEN SELL THE PLEDGED SHARES, IN EACH
CASE, IN A PUBLIC TRANSACTION PURSUANT TO A PROSPECTUS.


 

“Holder” means Liberty, each of the Liberty Parties and each Permitted
Transferee, for so long as such Person beneficially owns Registrable Shares.

 

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

“Indemnified Party” has the meaning set forth in Section 4.03.

 

“Indemnifying Party” has the meaning set forth in Section 4.03.

 

“Inspectors” has the meaning set forth in Section 3.01(j).

 

“Lead Holder” means, until such time as the Liberty Parties effect a Permitted
Restricted Transfer, Liberty, and, thereafter, shall mean the Restricted
Transferee in such Permitted Restricted Transfer.

 

“Liability” has the meaning set forth in Section 4.01.

 

3

--------------------------------------------------------------------------------


 

“Liberty Parties” means Liberty USA Holdings, LLC, a Delaware limited liability
company (and any successor or assign or acquirer of a Liberty Party (whether by
merger, consolidation, sale of assets or otherwise) provided that such Liberty
Party shall have caused such successor, assign or acquirer to enter into an
agreement, in writing in form and substance reasonably satisfactory to the
Issuer, to be bound by the terms and provisions of this Agreement as a condition
of any such transaction.

 

“Litigation” has the meaning set forth in Section 6.12.

 

“Lock-up Agreements” has the meaning set forth in Article IV.

 

“Market Value” of a share of Common Stock on any Trading Day means the last
reported sale price, regular way, of a share of such stock on such Trading Day
or, in case there is no last reported sale price on such Trading Day, the
average of the reported closing bid and asked prices regular way of a share of
such stock on such Trading Day, in either case on the principal stock exchange
on which shares of such stock are traded.  The Market Value of a share of Common
Stock on any day which is not a Trading Day shall be deemed to be the Market
Value of a share of Common Stock on the immediately preceding Trading Day.

 

“Maximum Number of Shares” means, with respect to any underwritten offering, the
maximum number of shares of Common Stock (including Registrable Shares) that the
co-managing underwriters advise the Issuer can be included in such offering
without having an adverse effect on such offering, including the price at which
the shares can be sold.

 

“Offering Confidential Information” has the meaning set forth in
Section 2.10(e)(i).

 

“Original Amount” means the number of shares of Common Stock constituting
Registrable Shares on the date hereof (as such number shall be appropriately
adjusted to give effect to any of the events described in Section 6.01).

 

“Other Shares” means shares of Common Stock, other than Spinoff Shares, acquired
by the Liberty Parties consistent with the Spinco Agreement, including such
shares as may be transferred to a Holder which transfer is, at the time of such
transfer, permitted by the Spinco Agreement.

 

“Other Shareholders” means holders of Common Stock that have obtained
registration rights from the Issuer (other than the Holders).

 

“Permitted Restricted Transfer” has the meaning given such term in the Spinco
Agreement.

 

“Permitted Transferee” has the meaning set forth in Section 2.09.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or department
or agency of a government.

 

“Piggyback Notice” has the meaning set forth in Section 2.10.

 

4

--------------------------------------------------------------------------------


 

“Piggyback Registration” has the meaning set forth in Section 2.10.

 

“prospectus” means the prospectus related to any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance on
Rule 415), as amended or supplemented by any amendment (including post-effective
amendments), pricing term sheet, Free Writing Prospectus or prospectus
supplement, and all documents and materials incorporated by reference in such
prospectus.

 

“Records” has the meaning set forth in Section 3.01(j).

 

“Registrable Shares” means, at any time, the Spinoff Shares and the Other Shares
that are beneficially owned by any of the Holders; provided that any particular
shares will cease to be Registrable Shares: (i) if and when such shares shall
have been disposed of pursuant to an effective Registration Statement; (ii) if
and when such shares shall have been sold pursuant to Rule 144 under the 1933
Act; (iii) if and when such shares shall have been otherwise transferred and new
certificates for them not bearing a legend or instructions restricting further
transfer shall have been delivered; and (iv) if and when such shares shall have
ceased to be outstanding (for the avoidance of doubt, any shares held in the
treasury of the Issuer or by a subsidiary of the Issuer shall not be considered
outstanding).  Spinoff Shares and Other Shares which are Registrable Shares
shall also cease to be Registrable Shares if and when such shares may be
disposed of by the holder thereof without volume, holding period or manner of
sale restrictions.

 

“Registration Expenses” means the following expenses incurred in connection with
any registration of Registrable Shares or, in the case of a Hedging
Counterparty, if applicable, other shares of Common Stock, pursuant to this
Agreement: (i) the fees, disbursements and expenses of the Issuer’s counsel and
accountants; (ii) all filing fees in connection with the filing of any
Registration Statement, any prospectus, any other offering documents and any
amendments and supplements thereto; (iii) all expenses in connection with the
qualification of the Registrable Shares or other shares of Common Stock to be
disposed of for offering and sale or distribution under state securities laws
(other than those contemplated in clause (C) to the proviso below); (iv) the
filing fees incident to securing any required review by the Financial Industry
Regulatory Authority of the terms of the sale or distribution of the Registrable
Shares or other shares of Common Stock to be disposed of; (v) all security
engraving and security printing expenses; and (vi) all expenses in connection
with the listing of the Registrable Shares on the principal stock exchange on
which other shares of Common Stock are listed; provided, however, that the term
“Registration Expenses” shall not include (A) the fees, disbursements and
expenses of Special Counsel or any other counsel for the Holders; (B) all
expenses incurred in connection with the printing, mailing and delivering of
copies of any Registration Statement, any prospectus, any other offering
documents and any amendments and supplements thereto to any underwriters and
dealers; (C) the cost of preparing, printing or producing any agreements among
underwriters, underwriting agreements, and blue sky or legal investment
memoranda, any selling agreements and any other similar documents in connection
with the offering, sale, distribution or delivery of the Registrable Shares or
other shares of Common Stock to be disposed of, including any fees of counsel
for any underwriters in connection with the qualification of the Registrable
Shares or other shares of Common Stock to be disposed of for offering and sale
or distribution under state securities laws; (D) any broker’s commissions or
underwriter’s discount, fee or commission

 

5

--------------------------------------------------------------------------------


 

relating to the sale of Registrable Shares or other shares of Common Stock and
any other fees and disbursements of underwriters; and (E) costs and expenses of
the Issuer relating to analyst or investor presentations.

 

“Registration Statement” means a Demand Registration Statement or a Section 2.10
Registration Statement, as the context requires.

 

“Restricted Transferee” has the meaning given such term in the Spinco Agreement.

 

“Rule 144” means Rule 144 as promulgated by the SEC under the 1933 Act, as such
Rule may be amended from time to time, or any similar successor rule promulgated
by the SEC.

 

“Rule 405” means Rule 405 as promulgated by the SEC under the 1933 Act, as such
Rule may be amended from time to time, or any similar successor rule promulgated
by the SEC

 

“Rule 415” means Rule 415 as promulgated by the SEC under the 1933 Act, as such
Rule may be amended from time to time, or any similar successor rule promulgated
by the SEC.

 

“S-3 Eligible” means the Issuer meets or is deemed to meet the eligibility
requirements to file on Form S-3 as set forth in General Instruction I.A. to
Form S-3.

 

“SEC” means the Securities and Exchange Commission.

 

“Section 2.10 Registration Statement” has the meaning set forth in Section 2.10.

 

“Settlement Agreement” means the Agreement, dated as of May 13, 2008, among
Liberty, the Liberty Parties and IAC entered into in connection with the
settlement of the Consolidated Action.

 

“Special Counsel” means Baker Botts LLP, or such other law firm of national
reputation as may be selected by the Lead Holder (or any other Holder who
(together with its Affiliates), at the time of such selection, beneficially owns
the highest percentage of the  Registrable Shares) and notified in writing to
the Issuer.

 

“Spinco Agreement” means the Settlement Agreement, as assumed by and assigned to
the Issuer pursuant to Section 9(b) thereof.

 

“Spinoff Shares” means the shares of Common Stock issued to the Liberty Parties
as a result of the Single-Tier Spinoff (as defined in the Spinco Agreement) of
the Issuer, including such shares as may be transferred to a Holder which
transfer is, at the time of such transfer, permitted by the Spinco Agreement.

 

“Total Registrable Amount” means the Original Amount on the date hereof plus the
number of Other Shares acquired after the date hereof, in each case
appropriately adjusted, but only with respect to the number of Registrable
Shares on the date of such event, to give effect to any of the events described
in Section 6.01.

 

6

--------------------------------------------------------------------------------


 

“Trading Day” means a day on which shares of the Common Stock are traded on the
principal United States securities exchange on which such shares are listed.

 


ARTICLE II


 


REGISTRATION RIGHTS


 


SECTION 2.01.          REGISTRATION UPON DEMAND.  AT ANY TIME AFTER THE DATE
HEREOF AND FOR SO LONG AS THERE ARE ANY REGISTRABLE SHARES, UPON THE WRITTEN
REQUEST OF THE LEAD HOLDER ACTING ON BEHALF OF HOLDERS HOLDING AN AMOUNT OF
REGISTRABLE SHARES EQUAL TO AT LEAST TEN PERCENT (10%) OF THE ORIGINAL AMOUNT (A
“DEMAND REQUEST”), THE ISSUER SHALL PREPARE A REGISTRATION STATEMENT (A “DEMAND
REGISTRATION STATEMENT”) ON (I) IF THE ISSUER IS THEN S-3 ELIGIBLE, A FORM S-3
OR (II) IF THE ISSUER IS NOT THEN S-3 ELIGIBLE, ANY OTHER APPROPRIATE FORM UNDER
THE 1933 ACT, FOR THE TYPE OF OFFERING CONTEMPLATED BY THE DEMAND REQUEST (WHICH
MAY INCLUDE AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS UNDER
RULE 415); PROVIDED, THAT THE AGGREGATE OFFERING PRICE APPLICABLE TO ANY DEMAND
REGISTRATION STATEMENT SO REQUESTED TO BE FILED SHALL NOT BE LESS THAN $75
MILLION (DETERMINED BY MULTIPLYING THE NUMBER OF REGISTRABLE SHARES TO BE
INCLUDED IN SUCH DEMAND REGISTRATION STATEMENT BY THE MARKET VALUE ON THE DAY ON
WHICH SUCH DEMAND REQUEST IS RECEIVED BY THE ISSUER).  THE DEMAND REQUEST SHALL
SPECIFY, FOR EACH HOLDER, THE NUMBER OF REGISTRABLE SHARES TO BE INCLUDED IN
SUCH DEMAND REGISTRATION STATEMENT FOR SUCH HOLDER’S ACCOUNT.  IF THE ISSUER IS
ASRS ELIGIBLE AT THE TIME ANY DEMAND REQUEST IS RECEIVED FOR A SHELF
REGISTRATION STATEMENT, THE ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE DEMAND REGISTRATION STATEMENT TO BE AN ASRS.  SUBJECT TO SECTION 2.05,
THE ISSUER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE DEMAND
REGISTRATION STATEMENT (I) TO BE FILED WITH THE SEC AS PROMPTLY AS REASONABLY
PRACTICABLE FOLLOWING THE RECEIPT OF THE DEMAND REQUEST, (II) TO BECOME
EFFECTIVE AS PROMPTLY AS REASONABLY PRACTICABLE AFTER FILING, AND (III) TO
REMAIN CONTINUOUSLY EFFECTIVE DURING THE TIME PERIOD (THE “EFFECTIVENESS
PERIOD”) COMMENCING ON THE DATE SUCH DEMAND REGISTRATION STATEMENT IS DECLARED
EFFECTIVE (THE “EFFECTIVE TIME”) AND ENDING ON (A) THE DATE THAT THERE ARE NO
LONGER ANY REGISTRABLE SHARES COVERED BY SUCH DEMAND REGISTRATION STATEMENT OR
(B) IF EARLIER, THE 30TH DAY (90TH DAY IF THE DEMAND REGISTRATION STATEMENT IS
ON FORM S-3) AFTER THE DEMAND REGISTRATION STATEMENT IS INITIALLY DECLARED
EFFECTIVE (THE ENDING DATE SPECIFIED IN THIS CLAUSE (III), THE “EFFECTIVENESS
END DATE”).  NO MORE THAN THREE (3) DEMAND REQUESTS MAY BE MADE.  IN NO EVENT
SHALL THE ISSUER BE REQUIRED TO INCLUDE A HOLDER’S REGISTRABLE SHARES IN A
DEMAND REGISTRATION STATEMENT IF SUCH HOLDER INCLUDED IN ANY SECTION 2.10
REGISTRATION STATEMENT DECLARED EFFECTIVE WITHIN THE 60 CALENDAR DAYS PRECEDING
THE DEMAND REQUEST RELATING TO SUCH DEMAND REGISTRATION STATEMENT ALL OF THE
REGISTRABLE SHARES SUCH HOLDER SOUGHT TO BE INCLUDED IN SUCH SECTION 2.10
REGISTRATION STATEMENT, AND SUCH 2.10 REGISTRATION STATEMENT REMAINED EFFECTIVE
UNTIL AT LEAST THE EFFECTIVENESS END DATE THEREOF (OR IS THEN STILL EFFECTIVE)
(SUBSTITUTING FOR THIS PURPOSE ONLY THE TERM “2.10 REGISTRATION STATEMENT” FOR
“DEMAND REGISTRATION STATEMENT” IN THE DEFINITION OF EFFECTIVENESS END DATE).


 


SECTION 2.02.          REVOCATION OF DEMAND REQUEST.  ANY DEMAND REQUEST MAY BE
REVOKED BY NOTICE FROM THE LEAD HOLDER TO THE ISSUER PRIOR TO THE EFFECTIVE DATE
OF THE CORRESPONDING DEMAND REGISTRATION STATEMENT; PROVIDED, THAT SUCH REVOKED
DEMAND REQUEST SHALL COUNT AS ONE OF THE THREE DEMAND REQUESTS REFERRED TO IN
THE LAST SENTENCE OF SECTION 2.01 UNLESS THE ISSUER AS PROMPTLY AS REASONABLY
PRACTICABLE IS REIMBURSED FOR ALL OUT-OF-POCKET EXPENSES (INCLUDING FEES OF
OUTSIDE COUNSEL AND ACCOUNTANTS AND OTHER REGISTRATION EXPENSES) INCURRED BY THE
ISSUER

 

7

--------------------------------------------------------------------------------


 


RELATING TO THE REGISTRATION REQUESTED PURSUANT TO SUCH REVOKED DEMAND REQUEST. 
A DEMAND REQUEST MAY NOT BE MADE FOR A MINIMUM OF 90 CALENDAR DAYS AFTER THE
REVOCATION OF AN EARLIER DEMAND REQUEST.


 


SECTION 2.03.          SELECTION OF UNDERWRITERS AND UNDERWRITER’S COUNSEL.  THE
HOLDERS MAY EFFECT ONE OR MORE UNDERWRITTEN PUBLIC OFFERINGS WITH RESPECT TO THE
REGISTRABLE SHARES INCLUDED IN A DEMAND REGISTRATION STATEMENT; PROVIDED, THAT
NO UNDERWRITTEN PUBLIC OFFERING SHALL BE EFFECTED IN WHICH THE GROSS PROCEEDS TO
THE SELLING HOLDERS ARE NOT EXPECTED TO EXCEED $75 MILLION.  THE
HOLDER(S) EFFECTING ANY SUCH PUBLIC OFFERING, ACTING THROUGH THE LEAD HOLDER,
AND THE ISSUER SHALL MUTUALLY SELECT THE MANAGING UNDERWRITER OR CO-MANAGING
UNDERWRITERS FOR SUCH PUBLIC OFFERING.  THE ISSUER SHALL BE ENTITLED TO
DESIGNATE COUNSEL FOR SUCH UNDERWRITER OR UNDERWRITERS, PROVIDED THAT SUCH
DESIGNATED UNDERWRITERS’ COUNSEL SHALL BE A FIRM OF NATIONAL REPUTATION
REPRESENTING UNDERWRITERS IN CAPITAL MARKETS TRANSACTIONS.


 


SECTION 2.04.          REGISTRATION IN CONNECTION WITH HEDGING TRANSACTIONS.


 


(A)      THE ISSUER ACKNOWLEDGES THAT FROM TIME TO TIME A HOLDER MAY SEEK TO
ENTER INTO ONE OR MORE HEDGING TRANSACTIONS WITH A HEDGING COUNTERPARTY.  THE
ISSUER AGREES THAT, IN CONNECTION WITH ANY PROPOSED HEDGING TRANSACTION THEN
PERMITTED BY THE SPINCO AGREEMENT, IF, IN THE REASONABLE JUDGMENT OF COUNSEL TO
SUCH HOLDER (AFTER GOOD FAITH CONSULTATION WITH COUNSEL TO THE ISSUER), IT IS
NECESSARY OR DESIRABLE TO REGISTER UNDER THE 1933 ACT SALES OR TRANSFERS
(WHETHER SHORT OR LONG AND WHETHER BY THE HOLDER OR BY THE HEDGING COUNTERPARTY)
OF REGISTRABLE SHARES OR (BY THE HEDGING COUNTERPARTY) OTHER SHARES OF COMMON
STOCK IN CONNECTION THEREWITH, THEN A REGISTRATION STATEMENT COVERING
REGISTRABLE SHARES OR SUCH OTHER SHARES OF COMMON STOCK MAY BE USED IN A MANNER
OTHERWISE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT TO
REGISTER SUCH SUCH SALES OR TRANSFERS UNDER THE 1933 ACT.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE ISSUER SHALL NOT BE REQUIRED TO
REGISTER, AND SHALL NOT BE REQUIRED TO PAY REGISTRATION EXPENSES IN CONNECTION
WITH THE REGISTRATION OF, AN AGGREGATE NUMBER OF SALES OR TRANSFERS OF
REGISTRABLE SHARES OR OTHER SHARES OF COMMON STOCK IN EXCESS OF THE TOTAL
REGISTRABLE AMOUNT, IT BEING UNDERSTOOD THAT A SALE OR TRANSFER OF A REGISTRABLE
SHARE OR OTHER SHARE OF COMMON STOCK SHALL BE CONSIDERED TO HAVE BEEN REGISTERED
FOR PURPOSES OF THIS SECTION 2.04 AND SECTION 6.15 WHEN (1) A REGISTRATION
STATEMENT COVERING SUCH REGISTRABLE SHARE OR OTHER SHARE OF COMMON STOCK SHALL
HAVE BEEN DECLARED EFFECTIVE OR, FOLLOWING A REQUEST PURSUANT TO
SECTION 2.04(B), AN EFFECTIVE SHELF REGISTRATION STATEMENT IS AVAILABLE TO COVER
THE SALE OR TRANSFER OF THE REGISTRABLE SHARE OR OTHER SHARE OF COMMON STOCK
REQUESTED TO BE COVERED AND (2) IN THE CASE OF A DEMAND REGISTRATION STATEMENT,
SUCH DEMAND REGISTRATION STATEMENT SHALL HAVE REMAINED EFFECTIVE UNTIL (A) SUCH
SALE OR TRANSFER OF SUCH REGISTRABLE SHARE OR OTHER SHARE OF COMMON STOCK SHALL
HAVE OCCURRED OR (B) IF EARLIER, THE EFFECTIVENESS END DATE THEREOF.


 


(B)      IF, IN THE CIRCUMSTANCES CONTEMPLATED BY SECTION 2.04(A), A HOLDER
SEEKS TO REGISTER SALES OR TRANSFERS OF REGISTRABLE SHARES (OR THE SALE OR
TRANSFER BY A HEDGING COUNTERPARTY OF OTHER SHARES OF COMMON STOCK) IN
CONNECTION WITH A HEDGING TRANSACTION AT A TIME WHEN A SHELF REGISTRATION
STATEMENT COVERING REGISTRABLE SHARES IS EFFECTIVE, UPON RECEIPT OF WRITTEN
NOTICE THEREOF FROM THE LEAD HOLDER, THE ISSUER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE SUCH ACTIONS AS MAY REASONABLY BE REQUIRED TO PERMIT
SUCH SALES OR TRANSFERS IN CONNECTION WITH SUCH HEDGING TRANSACTION TO BE
COVERED BY SUCH EFFECTIVE

 

8

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT IN A MANNER OTHERWISE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT, WHICH MAY INCLUDE, AMONG OTHER THINGS, THE FILING
OF A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT INCLUDING A DESCRIPTION
OF SUCH HEDGING TRANSACTION, THE NAME OF THE HEDGING COUNTERPARTY,
IDENTIFICATION OF THE HEDGING COUNTERPARTY OR ITS AFFILIATES AS UNDERWRITERS OR
POTENTIAL UNDERWRITERS, IF APPLICABLE, AND ANY CHANGE TO THE PLAN OF
DISTRIBUTION CONTAINED IN THE PROSPECTUS; PROVIDED THAT, IN THE CASE OF A SHELF
DEMAND REGISTRATION STATEMENT, IN NO EVENT SHALL THE FOREGOING REQUIRE THE
ISSUER TO EXTEND THE EFFECTIVENESS PERIOD OF THE REGISTRATION STATEMENT BEYOND
THE EFFECTIVENESS END DATE.


 


(C)      ANY INFORMATION REGARDING A HEDGING TRANSACTION INCLUDED IN A
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2.04 SHALL BE DEEMED TO BE
INFORMATION PROVIDED BY THE HOLDER SELLING OR TRANFERRING REGISTRABLE SHARES OR
SHARES OF COMMON STOCK PURSUANT TO SUCH REGISTRATION STATEMENT FOR PURPOSES OF
ARTICLE V OF THIS AGREEMENT.


 


(D)      IF, WITH RESPECT TO A HEDGING TRANSACTION IN CONNECTION WITH WHICH A
REGISTRATION IS CONTEMPLATED BY SECTION 2.04(A), A HEDGING COUNTERPARTY OR ANY
AFFILIATE THEREOF IS (OR MAY BE CONSIDERED) AN UNDERWRITER OR SELLING
SECURITYHOLDER, THEN, AS A CONDITION TO INCLUDING IN ANY REGISTRATION STATEMENT
ANY SALES OR TRANSFERS OF REGISTRABLE SHARES OR OTHER SHARES OF COMMON STOCK BY
SUCH HEDGING COUNTERPARTY IN CONNECTION WITH SUCH HEDGING TRANSACTION, IT AND
THE ISSUER SHALL BE REQUIRED TO ENTER INTO AN AGREEMENT WITH THE OTHER
(X) PROVIDING FOR INDEMNIFICATION RIGHTS SUBSTANTIALLY SIMILAR TO THOSE PROVIDED
UNDER ARTICLE V AND (Y) PURSUANT TO WHICH SUCH HEDGING COUNTERPARTY AND/OR
AFFILIATE THEREOF, TO THE EXTENT REGISTERING SHARES OF COMMON STOCK THAT ARE NOT
REGISTRABLE SHARES, AGREES TO BE BOUND BY THE OBLIGATIONS APPLICABLE TO A HOLDER
HEREUNDER AS IF SUCH OTHER SHARES WERE REGISTRABLE SHARES.


 


SECTION 2.05.          BLACKOUT PERIODS.


 


(A)      WITH RESPECT TO ANY REGISTRATION STATEMENT, OR AMENDMENT OR SUPPLEMENT
THERETO, WHETHER FILED OR TO BE FILED PURSUANT TO THIS AGREEMENT, IF THE GENERAL
COUNSEL OF THE ISSUER SHALL DETERMINE, IN HIS OR HER GOOD FAITH JUDGMENT, THAT
TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR FILE AN
AMENDMENT OR SUPPLEMENT THERETO (OR, IF NO REGISTRATION STATEMENT HAS YET BEEN
FILED, TO FILE SUCH A REGISTRATION STATEMENT) WOULD (I) REQUIRE THE PUBLIC
DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION CONCERNING ANY TRANSACTION OR
NEGOTIATIONS INVOLVING THE ISSUER OR ANY OF ITS CONSOLIDATED SUBSIDIARIES THAT
WOULD MATERIALLY INTERFERE WITH SUCH TRANSACTION OR NEGOTIATIONS, (II) REQUIRE
THE PUBLIC DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION CONCERNING THE ISSUER
AT A TIME WHEN ITS DIRECTORS AND EXECUTIVE OFFICERS ARE RESTRICTED FROM TRADING
IN THE ISSUER’S SECURITIES OR (III) OTHERWISE MATERIALLY INTERFERE WITH
FINANCING PLANS, ACQUISITION ACTIVITIES OR BUSINESS ACTIVITIES OF THE ISSUER (A
“DISADVANTAGEOUS CONDITION”), THE ISSUER MAY, FOR THE SHORTEST PERIOD REASONABLY
PRACTICABLE (A “BLACKOUT PERIOD”), AND IN ANY EVENT FOR NOT MORE THAN 60
CONSECUTIVE DAYS, NOTIFY THE LEAD HOLDER AND THE OTHER HOLDERS WHOSE SALES OF
REGISTRABLE SECURITIES ARE COVERED (OR TO BE COVERED) BY SUCH REGISTRATION
STATEMENT (A “BLACKOUT NOTICE”) THAT SUCH REGISTRATION STATEMENT IS UNAVAILABLE
FOR USE (OR WILL NOT BE FILED AS REQUESTED).  UPON THE RECEIPT OF ANY SUCH
BLACKOUT NOTICE, THE HOLDERS SHALL FORTHWITH DISCONTINUE USE OF THE PROSPECTUS
CONTAINED IN ANY EFFECTIVE REGISTRATION STATEMENT; PROVIDED, THAT, IF AT THE
TIME OF RECEIPT OF SUCH BLACKOUT NOTICE ANY HOLDER SHALL HAVE SOLD ITS
REGISTRABLE SHARES (OR HAVE SIGNED A FIRM COMMITMENT UNDERWRITING AGREEMENT WITH
RESPECT TO THE PURCHASE OF SUCH SHARES) AND THE DISADVANTAGEOUS CONDITION IS

 

9

--------------------------------------------------------------------------------


 


NOT OF A NATURE THAT WOULD REQUIRE A POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT, THEN THE ISSUER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO TAKE SUCH ACTION AS TO ELIMINATE ANY RESTRICTION IMPOSED BY FEDERAL
SECURITIES LAWS ON THE TIMELY DELIVERY OF SUCH SHARES.  WHEN ANY DISADVANTAGEOUS
CONDITION AS TO WHICH A BLACKOUT NOTICE HAS BEEN PREVIOUSLY DELIVERED SHALL
CEASE TO EXIST, THE ISSUER SHALL AS PROMPTLY AS REASONABLY PRACTICABLE NOTIFY
THE LEAD HOLDER AND SUCH OTHER HOLDERS AND TAKE SUCH ACTIONS IN RESPECT OF SUCH
REGISTRATION STATEMENT AS ARE OTHERWISE REQUIRED BY THIS AGREEMENT.  IF A
BLACKOUT PERIOD OCCURS DURING THE EFFECTIVENESS PERIOD OF ANY DEMAND
REGISTRATION STATEMENT, THE EFFECTIVENESS END DATE IN RESPECT OF SUCH
REGISTRATION STATEMENT SHALL BE EXTENDED FOR A NUMBER OF DAYS EQUAL TO THE TOTAL
NUMBER OF DAYS DURING WHICH THE DISTRIBUTION OF REGISTRABLE SHARES INCLUDED IN
SUCH REGISTRATION STATEMENT WAS SUSPENDED UNDER THIS SECTION 2.05(A).  THE
ISSUER SHALL NOT IMPOSE, IN ANY 360 CALENDER DAY PERIOD, BLACKOUT PERIODS
LASTING, IN THE AGGREGATE, IN EXCESS OF 120 CALENDAR DAYS.


 


(B)      IF THE ISSUER DECLARES A BLACKOUT PERIOD WITH RESPECT TO A DEMAND
REGISTRATION STATEMENT THAT HAS NOT YET BEEN DECLARED EFFECTIVE, (I) THE LEAD
HOLDER MAY BY NOTICE TO THE ISSUER WITHDRAW THE RELATED DEMAND REQUEST WITHOUT
SUCH DEMAND REQUEST COUNTING AGAINST THE THREE DEMAND REQUESTS PERMITTED TO BE
MADE UNDER SECTION 2.01 AND (II) NEITHER THE LEAD HOLDER NOR ANY OTHER HOLDER
WILL BE RESPONSIBLE FOR THE ISSUER’S RELATED REGISTRATION EXPENSES.


 


SECTION 2.06.          SEC ORDERS SUSPENDING EFFECTIVENESS.  THE ISSUER SHALL
NOTIFY THE LEAD HOLDER AND ALL OTHER HOLDERS THAT HAVE REGISTRABLE SHARES
INCLUDED IN A REGISTRATION STATEMENT OF ANY STOP ORDER THREATENED OR ISSUED BY
THE SEC (TO THE EXTENT KNOWN TO THE ISSUER) WITH RESPECT TO SUCH REGISTRATION
STATEMENT AND, AS TO THREATENED ORDERS, SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PREVENT THE ENTRY OF SUCH STOP ORDER.  IF THE EFFECTIVENESS OF A
REGISTRATION STATEMENT IS SUSPENDED BY A STOP ORDER ISSUED BY THE SEC AT ANY
TIME DURING THE EFFECTIVENESS PERIOD, THE ISSUER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF SUCH ORDER AND TO AMEND
THE REGISTRATION STATEMENT IN A MANNER REASONABLY EXPECTED BY THE ISSUER TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER.


 


SECTION 2.07.          PLAN OF DISTRIBUTION.  THE “PLAN OF DISTRIBUTION” SECTION
OF EACH PROSPECTUS INCLUDED IN A DEMAND REGISTRATION STATEMENT WITH RESPECT TO
AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS UNDER RULE 415 SHALL BE
SUBSTANTIALLY IN THE FORM OF ANNEX A HERETO OR IN A FORM OTHERWISE APPROPRIATE,
SUBJECT TO THE COMMENTS OF THE SEC AND THE INCLUSION OF SUCH OTHER INFORMATION
AS IS REQUIRED BY APPLICABLE SEC REGULATIONS OR TO CONFORM WITH APPLICABLE SEC
PRACTICE.  EACH HOLDER AGREES TO DISPOSE OF ITS REGISTRABLE SHARES UNDER A
REGISTRATION STATEMENT IN ACCORDANCE WITH THE “PLAN OF DISTRIBUTION” SECTION OF
THE PROSPECTUS.


 


SECTION 2.08.          EXPENSES.  SUBJECT TO SECTION 2.02, THE ISSUER SHALL PAY
ALL REGISTRATION EXPENSES, AND EACH HOLDER SHALL (I) PAY ALL OTHER EXPENSES
INCURRED BY IT AND (II) REIMBURSE THE ISSUER FOR ANY OTHER OUT-OF-POCKET
EXPENSES REASONABLY INCURRED BY THE ISSUER, IN EACH CASE IN CONNECTION WITH ANY
REGISTRATION OF ITS REGISTRABLE SHARES PURSUANT TO THIS AGREEMENT.


 


SECTION 2.09.          TRANSFER OF REGISTRATION RIGHTS.  EACH HOLDER SHALL HAVE
THE RIGHT TO TRANSFER, BY WRITTEN AGREEMENT, ANY OR ALL OF ITS RIGHTS GRANTED
UNDER THIS AGREEMENT TO ANY DIRECT OR INDIRECT TRANSFEREE OF SUCH HOLDER’S
REGISTRABLE SHARES (EACH PERSON TO WHOM RIGHTS TO REGISTER SHARES SHALL HAVE
BEEN SO TRANSFERRED HEREUNDER A “PERMITTED TRANSFEREE”); PROVIDED, (I) SUCH

 

10

--------------------------------------------------------------------------------


 


TRANSFEREE IS LIBERTY, A LIBERTY PARTY, OR AN AFFILIATE OF LIBERTY OR A LIBERTY
PARTY, OR (II) SUCH TRANSFEREE IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER THE 1933 ACT, AND IN
EITHER SUCH CASE (X) SUCH TRANSFEREE AGREES, IN WRITING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER, TO BE BOUND BY THE TERMS AND PROVISIONS
OF THIS AGREEMENT (IT BEING SPECIFICALLY UNDERSTOOD THAT ANY SALE OF REGISTRABLE
SHARES BY A PERMITTED TRANSFEREE SHALL BE IN ACCORDANCE WITH THE “PLAN OF
DISTRIBUTION” SECTION OF THE APPLICABLE PROSPECTUS); AND (Y) SUCH TRANSFER OF
REGISTRABLE SHARES SHALL BE EFFECTED IN ACCORDANCE WITH APPLICABLE SECURITIES
LAWS, THE SPINCO AGREEMENT (IF THE TRANSFERRING HOLDER IS A PARTY THERETO OR HAS
AGREED TO BE BOUND THEREBY) AND ANY OTHER AGREEMENTS BETWEEN THE ISSUER AND SUCH
HOLDER.  FOLLOWING ANY TRANSFER OR ASSIGNMENT MADE PURSUANT TO THIS SECTION 2.09
IN CONNECTION WITH THE TRANSFER BY A HOLDER OF A PORTION OF ITS REGISTRABLE
SHARES, SUCH HOLDER SHALL RETAIN ALL RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO
THE REMAINING PORTION OF ITS REGISTRABLE SHARES.  NOTWITHSTANDING THE FOREGOING,
UNLESS LIBERTY AND THE LIBERTY PARTIES SHALL HAVE EFFECTED A PERMITTED
RESTRICTED TRANSFER TO A RESTRICTED TRANSFEREE (IN WHICH CASE THE RESTRICTED
TRANSFEREE SHALL BE SUBSTITUTED FOR LIBERTY IN ALL RESPECTS HEREUNDER AS THE
LEAD HOLDER), THE ISSUER SHALL HAVE NO OBLIGATION TO DELIVER ANY NOTICES UNDER
THIS AGREEMENT TO OR OTHERWISE INTERACT WITH ANY HOLDER OTHER THAN THE LEAD
HOLDER FOR ANY PURPOSE UNDER THIS AGREEMENT (OTHER THAN IN ACCORDANCE WITH
SECTIONS 2.05(A), 2.06, 2.10(E)(II), 3.01(F), 3.01(H), 3.02(D), 6.01, 6.02 AND
6.13 AND ARTICLE V HEREOF.)


 


SECTION 2.10.          INCIDENTAL REGISTRATION.


 


(A)      IF THE ISSUER AT ANY TIME PROPOSES TO REGISTER THE OFFER AND SALE OF
SHARES OF COMMON STOCK UNDER THE 1933 ACT (OTHER THAN ON FORM S-8 OR FORM S-4 OR
A REGISTRATION STATEMENT ON FORM S-1 OR FORM S-3 COVERING SOLELY AN EMPLOYEE
BENEFIT OR DIVIDEND REINVESTMENT PLAN) (ANY SUCH REGISTRATION STATEMENT COVERING
SALES OR TRANSFERS OF REGISTRABLE SHARES, A “SECTION 2.10 REGISTRATION
STATEMENT”) FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER SHAREHOLDERS, IN
A MANNER WHICH WOULD PERMIT REGISTRATION OF REGISTRABLE SHARES FOR SALE TO THE
PUBLIC UNDER THE 1933 ACT (A “PIGGYBACK REGISTRATION”), THE ISSUER WILL AS
PROMPTLY AS REASONABLY PRACTICABLE GIVE WRITTEN NOTICE (A “PIGGYBACK NOTICE”) TO
THE LEAD HOLDER (WHICH SHALL GIVE NOTICE TO ALL OTHER HOLDERS) OF ITS INTENTION
TO DO SO, BUT IN ANY EVENT AT LEAST 10 BUSINESS DAYS PRIOR TO THE ANTICIPATED
FILING DATE OF THE SECTION 2.10 REGISTRATION STATEMENT.  THE PIGGYBACK NOTICE
SHALL OFFER ALL HOLDERS THE OPPORTUNITY TO INCLUDE IN SUCH SECTION 2.10
REGISTRATION STATEMENT SUCH NUMBER OF REGISTRABLE SHARES AS EACH HOLDER MAY
REQUEST, ACTING THROUGH THE LEAD HOLDER, SUBJECT TO SECTION 2.10(D); PROVIDED,
HOWEVER, THAT ANY HOLDER WHO HAS INCLUDED REGISTRABLE SHARES ON A DEMAND
REGISTRATION STATEMENT THAT WAS DECLARED EFFECTIVE WITHIN THE 60 CALENDAR DAYS
IMMEDIATELY PRECEDING THE RECEIPT OF SUCH PIGGYBACK NOTICE SHALL NOT BE
PERMITTED TO REQUEST THE INCLUSION OF ANY REGISTRABLE SHARES IN SUCH
SECTION 2.10 REGISTRATION STATEMENT.  SUBJECT TO THE PROVISO TO THE IMMEDIATELY
PRECEDING SENTENCE AND TO SECTION 2.10(D), THE ISSUER WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO INCLUDE IN THE SECTION 2.10 REGISTRATION STATEMENT THE
NUMBER OF REGISTRABLE SHARES OF EACH HOLDER SOUGHT TO BE INCLUDED THEREIN AND SO
SPECIFIED IN A WRITTEN NOTICE DELIVERED TO THE ISSUER BY THE LEAD HOLDER ON
BEHALF OF SUCH HOLDER WITHIN 5 BUSINESS DAYS AFTER SUCH LEAD HOLDER’S RECEIPT OF
THE RELATED PIGGYBACK NOTICE.  A HOLDER, ACTING THROUGH THE LEAD HOLDER, MAY, AT
LEAST TWO BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF A SECTION 2.10
REGISTRATION STATEMENT, WITHDRAW ANY REGISTRABLE SHARES THAT IT HAD SOUGHT TO
HAVE INCLUDED THEREIN, WHEREUPON SUCH HOLDER SHALL AS PROMPTLY AS REASONABLY
PRACTICABLE PAY TO THE ISSUER ALL REGISTRATION EXPENSES

 

11

--------------------------------------------------------------------------------


 


INCURRED BY THE ISSUER IN CONNECTION WITH THE REGISTRATION OF SUCH WITHDRAWN
REGISTRABLE SHARES UNDER THE 1933 ACT OR THE 1934 ACT AND THE INCLUSION OF SUCH
SHARES IN THE SECTION 2.10 REGISTRATION STATEMENT.


 


(B)      IF A PIGGYBACK REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING, THEN ALL
HOLDERS WHOSE REGISTRABLE SHARES ARE INCLUDED IN THE SECTION 2.10 REGISTRATION
STATEMENT MUST SELL SUCH SHARES IN SUCH UNDERWITTEN OFFERING AND AGREE TO THE
SAME TERMS AND CONDITIONS AS THOSE AGREED TO BY THE ISSUER OR, IF THE
SECTION 2.10 REGISTRATION STATEMENT IS FOR THE BENEFIT OF OTHER SHAREHOLDERS,
SUCH OTHER SHAREHOLDERS.


 


(C)      IN CONNECTION WITH ANY PIGGYBACK REGISTRATION, EACH HOLDER SHALL NOTIFY
THE ISSUER IN WRITING 24 HOURS PRIOR TO EFFECTING ANY TRANSACTION IN RELIANCE ON
ANY SECTION 2.10 REGISTRATION STATEMENT, OR AMENDMENT OR SUPPLEMENT THERETO,
WHETHER FILED OR TO BE FILED PURSUANT TO THIS AGREEMENT.  IN THE CASE OF A
TRANSACTION BY A HEDGING COUNTERPARTY COVERED BY SUCH SECTION 2.10 REGISTRATION
STATEMENT, SUCH NOTICE MAY SPECIFY A PERIOD OF TIME, NOT TO EXCEED FIVE BUSINESS
DAYS, DURING WHICH SUCH SALES OR TRANSFERS MAY BE EFFECTED.  IF (AND ONLY IF)
THE ISSUER DOES NOT GIVE SUCH HOLDER OR HEDGING COUNTERPARTY A BLACKOUT NOTICE
WITHIN 24 HOURS OF THE ISSUER’S RECEIPT OF SUCH HOLDER’S NOTICE, SUCH HOLDER OR
HEDGING COUNTERPARTY MAY ENGAGE IN THE TRANSACTION REFERENCED IN THE NOTICE IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)      THE ISSUER MAY ELECT, IN ITS SOLE DISCRETION, TO TERMINATE A
SECTION 2.10 REGISTRATION STATEMENT AT ANY TIME PRIOR TO THE EFFECTIVE DATE
THEREOF.  UPON GIVING WRITTEN NOTICE OF SUCH ELECTION TO THE LEAD HOLDER, THE
ISSUER SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE SHARES
(OR, IN THE CASE OF A HEDGING COUNTERPARTY, IF APPLICABLE, OTHER SHARES OF
COMMON STOCK) IN CONNECTION WITH SUCH REGISTRATION (WITHOUT PREJUDICE, HOWEVER,
TO THE RIGHTS OF HOLDERS UNDER SECTION 2.01 HEREOF).


 


(E)      IF A PIGGYBACK REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING AND THE
CO-MANAGING UNDERWRITERS ADVISE THE ISSUER (AND, IF APPLICABLE, THE OTHER
SHAREHOLDERS) THAT THE NUMBER OF SHARES OF COMMON STOCK REQUESTED TO BE INCLUDED
IN THE PIGGYBACK REGISTRATION EXCEEDS THE MAXIMUM NUMBER OF SHARES, THE
FOLLOWING RULES SHALL APPLY:


 

(i)            If the Section 2.10 Registration Statement was originated by the
Issuer for a primary offering, then there will be included in such Registration
Statement: (i) first, all of the shares of Common Stock that the Issuer proposes
to sell for its own account; and (ii) second, to the extent that the number of
shares of Common Stock included by the Issuer for its own account is less than
the Maximum Number of Shares, the shares of Common Stock proposed to be included
by the Other Shareholders and the Registrable Shares (or, in the case of a
Hedging Counterparty, if applicable, other shares of Common Stock) proposed to
be included by Holders (or Hedging Counterparties ), allocated pro rata among
such Persons on the basis of the number of shares each such Person has requested
to be included in such Registration Statement (up to the Maxium Number of
Shares).

 

(ii)           If the Section 2.10 Registration Statement was originated by
Other Shareholders for a secondary offering, then there will be included in such
Registration

 

12

--------------------------------------------------------------------------------


 

Statement: (i) first, all of the shares of Common Stock that such Other
Shareholders propose to sell for their own account; and (ii) second, to the
extent that the number of shares of Common Stock included by the Other
Shareholders is less than the Maximum Number of Shares, the Registrable Shares
(or, in the case of a Hedging Counterparty, if applicable, other shares of
Common Stock) proposed to be included by Holders (or Hedging Counterparties),
allocated pro rata among such Holders on the basis of the number of shares that
each such Person has requested to be included in such Registration Statement (up
to the Maxium Number of Shares).

 


(F)            (I)  THE FOLLOWING SHALL BE DEEMED TO BE “OFFERING CONFIDENTIAL
INFORMATION” IN RESPECT OF A PIGGYBACK REGISTRATION: (X) THE ISSUER’S PLAN TO
FILE THE RELEVANT REGISTRATION STATEMENT AND ENGAGE IN THE OFFERING SO
REGISTERED, (Y) ANY INFORMATION REGARDING THE OFFERING BEING REGISTERED
(INCLUDING, WITHOUT LIMITATION, THE POTENTIAL TIMING, PRICE, NUMBER OF SHARES,
UNDERWRITERS OR OTHER COUNTERPARTIES, SELLING STOCKHOLDERS OR PLAN OF
DISTRIBUTION) AND (Z) ANY OTHER INFORMATION (INCLUDING INFORMATION CONTAINED IN
DRAFT SUPPLEMENTS OR AMENDMENTS TO OFFERING MATERIALS) PROVIDED TO THE LEAD
HOLDER OR THE HOLDERS (OR HEDGING COUNTERPARTIES) BY THE ISSUER (OR BY THIRD
PARTIES) IN CONNECTION WITH THE PIGGYBACK REGISTRATION.  OFFERING CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE INFORMATION THAT (1) WAS OR BECOMES GENERALLY
AVAILABLE TO THE PUBLIC (INCLUDING AS A RESULT OF THE FILING OF THE RELEVANT
REGISTRATION STATEMENT) OTHER THAN AS A RESULT OF A DISCLOSURE BY ANY HOLDER (OR
HEDGING COUNTERPARTY), (2) WAS OR BECOMES AVAILABLE TO ANY HOLDER (OR HEDGING
COUNTERPARTY) FROM A SOURCE NOT BOUND BY ANY CONFIDENTIALITY AGREEMENT WITH THE
ISSUER OR (3) WAS OTHERWISE IN SUCH HOLDER’S (OR HEDGING COUNTERPARTY’S)
POSSESSION PRIOR TO IT BEING FURNISHED TO SUCH HOLDER (OR HEDGING COUNTERPARTY)
BY THE LEAD HOLDER OR BY THE ISSUER OR ON THE ISSUER’S BEHALF.


 

(ii)  After a Holder has been notified of its opportunity to include Registrable
Shares in a Piggyback Registration, such Holder (or Hedging Counterparty) shall
treat the Offering Confidential Information as confidential information and
shall not use the Offering Confidential Information for any purpose other than
to evaluate whether to include its Registrable Shares (or other shares of Common
Stock) in such Piggyback Registration and agrees not to disclose the Offering
Confidential Information to any Person other than such of its agents, employees,
advisors and counsel as have a need to know such Offering Confidential
Information and to cause such agents, employees, advisors and counsel to comply
with the requirements of this Section 2.10(e), provided, that such Holder (or
Hedging Counterparty) may disclose Offering Confidential Information if such
disclosure is required by legal process, but such Holder (or Hedging
Counterparty) shall cooperate with the Issuer to limit the extent of such
disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

 

13

--------------------------------------------------------------------------------


 


ARTICLE III


 


REGISTRATION PROCEDURES


 


SECTION 3.01.          REGISTRATION PROCEDURES.  IN CONNECTION WITH ANY
REGISTRATION OF REGISTRABLE SHARES CONTEMPLATED BY THIS AGREEMENT:


 


(A)      THE ISSUER SHALL, AT LEAST THREE BUSINESS DAYS PRIOR TO THE INITIAL
FILING OF THE REGISTRATION STATEMENT WITH THE SEC, FURNISH TO SPECIAL COUNSEL A
COPY OF SUCH REGISTRATION STATEMENT AS PROPOSED TO BE FILED (INCLUDING DOCUMENTS
TO BE INCORPORATED BY REFERENCE THEREIN, TO THE EXTENT NOT THEN AVAILABLE VIA
THE SEC’S EDGAR SYSTEM, BUT ONLY TO THE EXTENT THEY EXPRESSLY RELATE TO ANY
OFFERING TO BE EFFECTED THEREUNDER), WHICH WILL BE SUBJECT TO THE REASONABLE
REVIEW AND COMMENTS OF SPECIAL COUNSEL DURING SUCH THREE-BUSINESS-DAY PERIOD,
AND THE ISSUER WILL NOT FILE THE REGISTRATION STATEMENT (OR ANY SUCH DOCUMENTS
INCORPORATED BY REFERENCE) CONTAINING ANY STATEMENTS WITH RESPECT TO ANY HOLDER
OR THE PLAN OF DISTRIBUTION TO WHICH SPECIAL COUNSEL SHALL REASONABLY OBJECT IN
WRITING.  AFTER THE FILING OF THE REGISTRATION STATEMENT, THE ISSUER WILL AS
PROMPTLY AS REASONABLY PRACTICABLE NOTIFY SPECIAL COUNSEL OF: (I) IF THE SEC HAS
DETERMINED TO NOT REVIEW THE REGISTRATION STATEMENT, THE EFFECTIVENESS THEREOF;
(II) IF THE REGISTRATION STATEMENT IS AN ASRS, THE FILING THEREOF; OR (III) IF
THE SEC HAS DETERMINED TO REVIEW THE REGISTRATION STATEMENT, SUCH
DETERMINATION.  IF A REGISTRATION STATEMENT IS SUBJECT TO REVIEW BY THE SEC:
(A) THE ISSUER WILL AS PROMPTLY AS REASONABLY PRACTICABLE PROVIDE THE SPECIAL
COUNSEL WITH A COPY OF EACH COMMENT LETTER ISSUED IN RESPECT OF SUCH
REGISTRATION STATEMENT AND A COPY OF THE ISSUER’S DRAFT RESPONSES THERETO (IT
BEING UNDERSTOOD THAT PRELIMINARY DRAFTS SHALL NOT BE REQUIRED TO BE PROVIDED);
(B) THE ISSUER SHALL FURTHER PROVIDE SPECIAL COUNSEL WITH A COPY OF ANY PROPOSED
AMENDMENT TO BE FILED WITH THE SEC NO LESS THAN THREE BUSINESS DAYS PRIOR TO THE
ISSUER’S PROPOSED FILING DATE, AND EACH SUCH AMENDMENT WILL BE SUBJECT TO THE
REASONABLE REVIEW AND COMMENTS OF SPECIAL COUNSEL DURING SUCH THREE-BUSINESS-DAY
PERIOD; (C) THE ISSUER WILL NOT FILE ANY SUCH AMENDMENT CONTAINING ANY
STATEMENTS WITH RESPECT TO ANY HOLDER OR THE PLAN OF DISTRIBUTION TO WHICH
SPECIAL COUNSEL SHALL REASONABLY OBJECT IN WRITING; AND (D) ONCE THE
REGISTRATION STATEMENT IS CLEARED FROM REVIEW, THE ISSUER WILL AS PROMPTLY AS
REASONABLY PRACTICABLE INFORM SPECIAL COUNSEL OF THE EFFECTIVENESS THEREOF.


 


(B)      AFTER THE INITIAL EFFECTIVE TIME OF A REGISTRATION STATEMENT, THE
ISSUER SHALL, AT LEAST TWO BUSINESS DAYS PRIOR TO THE FILING OF A POST-EFFECTIVE
AMENDMENT TO THE REGISTRATION STATEMENT OR A PROSPECTUS (INCLUDING A PROSPECTUS
SUPPLEMENT, A FREE WRITING PROSPECTUS AND ANY DOCUMENTS TO BE INCORPORATED BY
REFERENCE IN THE PROSPECTUS BUT ONLY TO THE EXTENT THEY EXPRESSLY RELATE TO AN
OFFERING OR A HEDGING TRANSACTION UNDER THE REGISTRATION STATEMENT), FURNISH A
COPY OF SUCH PROPOSED FILING TO SPECIAL COUNSEL (WHO WILL FURNISH SUCH COPY TO
ANY HEDGING COUNTERPARTY (IF SUCH FILING RELATES TO A HEDGING TRANSACTION) AND
ANY UNDERWRITER (IF SUCH FILING RELATES TO AN UNDERWRITTEN OFFERING)), WHICH
WILL BE SUBJECT TO THE REASONABLE REVIEW AND COMMENTS OF SPECIAL COUNSEL DURING
SUCH TWO-BUSINESS-DAY PERIOD, AND THE ISSUER WILL NOT FILE ANY SUCH
POST-EFFECTIVE AMENDMENT OR PROSPECTUS THAT CONTAINS ANY STATEMENTS WITH RESPECT
TO ANY HOLDER, HEDGING COUNTERPARTY OR UNDERWRITER OR THE PLAN OF DISTRIBUTION
TO WHICH SPECIAL COUNSEL (ON BEHALF OF ANY HOLDER, ANY SUCH HEDGING COUNTERPARTY
OR ANY UNDERWRITER) SHALL REASONABLY OBJECT IN WRITING.

 

14

--------------------------------------------------------------------------------


 


(C)      THE ISSUER SHALL AS PROMPTLY AS REASONABLY PRACTICABLE FURNISH TO
SPECIAL COUNSEL COPIES OF ANY AND ALL TRANSMITTAL LETTERS AND OTHER
CORRESPONDENCE WITH THE SEC AND ALL CORRESPONDENCE (INCLUDING COMMENT LETTERS,
SUCH AS THOSE CONTEMPLATED BY SECTION 3.01(A)) FROM THE SEC TO THE ISSUER
RELATING TO THE REGISTRATION STATEMENT OR ANY PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(D)      AFTER A REGISTRATION STATEMENT IS DECLARED EFFECTIVE, AND IN CONNECTION
WITH ANY UNDERWRITTEN OFFERING OR HEDGING TRANSACTION UNDER THE REGISTRATION
STATEMENT, THE ISSUER WILL FURNISH TO THE LEAD HOLDER (FOR DISTRIBUTION TO THE
HOLDERS WHOSE REGISTRABLE SHARES ARE INCLUDED IN SUCH REGISTRATION STATEMENT AND
TO ANY HEDGING COUNTERPARTIES AND UNDERWRITERS) SUCH NUMBER OF COPIES OF THE
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS THERETO BUT EXCLUDING DOCUMENTS (X) INCORPORATED BY
REFERENCE THEREIN OTHER THAN THOSE THAT EXPRESSLY RELATE TO THE OFFERING,
HEDGING TRANSACTION OR UNDERWRITTEN OFFERING OR (Y) THAT ARE AVAILABLE VIA THE
SEC’S EDGAR SYSTEM), THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT
(INCLUDING ANY PROSPECTUS SUPPLEMENTS) AND SUCH OTHER DOCUMENTS AS ANY SUCH
HOLDERS, HEDGING COUNTERPARTIES OR UNDERWRITERS MAY REASONABLY REQUEST THROUGH
THE LEAD HOLDER IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SHARES
INCLUDED IN THE REGISTRATION STATEMENT.


 


(E)      THE ISSUER WILL USE COMMERCIALLY REASONABLE EFFORTS (I) TO REGISTER OR
QUALIFY THE REGISTRABLE SHARES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF
SUCH JURISDICTIONS IN THE UNITED STATES (IN THE EVENT AN EXEMPTION IS NOT
AVAILABLE) AS ANY HOLDER OF REGISTRABLE SHARES COVERED BY A REGISTRATION
STATEMENT, ACTING THROUGH THE LEAD HOLDER, REASONABLY (IN THE LIGHT OF SUCH
HOLDER’S INTENDED PLAN OF DISTRIBUTION) REQUESTS AND (II) TO CAUSE SUCH
REGISTRABLE SHARES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL
AGENCIES OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF THE BUSINESS AND
OPERATIONS OF THE ISSUER AND DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE
REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH HOLDER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SHARES OWNED BY SUCH
HOLDER; PROVIDED THAT THE ISSUER WILL NOT BE REQUIRED TO (W) QUALIFY GENERALLY
TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS PARAGRAPH (F), (X) CONFORM ITS CAPITALIZATION OR THE
COMPOSITION OF ITS ASSETS AT THE TIME TO THE SECURITIES OR BLUE SKY LAWS OF ANY
SUCH JURISDICTION, (Y) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR
(Z) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION.


 


(F)       THE ISSUER WILL AS PROMPTLY AS REASONABLY PRACTICABLE NOTIFY THE LEAD
HOLDER AND EACH OTHER HOLDER OF REGISTRABLE SHARES COVERED BY THE REGISTRATION
STATEMENT, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE
DELIVERED (OR DEEMED DELIVERED) UNDER THE 1933 ACT, OF THE OCCURRENCE OF AN
EVENT OF WHICH THE ISSUER HAS KNOWLEDGE REQUIRING THE PREPARATION OF A
SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED (OR
DEEMED DELIVERED) TO THE PURCHASERS OF SUCH REGISTRABLE SHARES, SUCH PROSPECTUS
WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING, AND, SUBJECT TO SECTION 2.05, THE ISSUER WILL AS PROMPTLY AS
REASONABLY PRACTICABLE PREPARE AND FURNISH TO THE LEAD HOLDER A SUPPLEMENT TO OR
AN AMENDMENT OF SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED (OR DEEMED
DELIVERED) TO THE PURCHASERS OF SUCH REGISTRABLE SHARES, SUCH PROSPECTUS WILL
NOT CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO

 

15

--------------------------------------------------------------------------------


 


MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY
WERE MADE, NOT MISLEADING.


 


(G)      THE ISSUER WILL USE COMMERCIALLY REASONABLE EFFORTS TO ENTER INTO
REASONABLE AND CUSTOMARY AGREEMENTS (INCLUDING AN UNDERWRITING, REGISTRATION OR
SIMILAR AGREEMENT IN REASONABLE AND CUSTOMARY FORM FOR THE ISSUER CONTAINING
CUSTOMARY INDEMNIFICATION AND CONTRIBUTION PROVISIONS) AND USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED OR
REQUESTED BY A HOLDER, UNDERWRITER OR HEDGING COUNTERPARTY, ACTING THROUGH THE
LEAD HOLDER, IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF ANY
REGISTRABLE SHARES IN A MANNER PERMITTED BY THIS AGREEMENT AND THE SPINCO
AGREEMENT; PROVIDED, THAT (I) ANY LEGAL OPINION THAT THE ISSUER IS REQUIRED TO
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN PURSUANT TO THE FOREGOING MAY BE
RENDERED BY THE ISSUER’S GENERAL COUNSEL (OR ANOTHER APPROPRIATE IN-HOUSE
LAWYER), UNLESS THE PERSON TO WHOM SUCH OPINION IS TO BE DELIVERED WILL NOT
ACCEPT A “10B-5-OPINION” FROM SUCH COUNSEL, IN WHICH CASE THE ISSUER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH LEGAL OPINION FROM THE ISSUER’S
OUTSIDE COUNSEL; AND (II) IN NO EVENT SHALL THE ISSUER BE REQUIRED TO OBTAIN
MORE THAN TWO COMFORT LETTERS FROM THE ISSUER’S PUBLIC ACCOUNTANTS IN CONNECTION
WITH ANY REGISTRATION STATEMENT.


 


(H)      UPON EXECUTION OF A CUSTOMARY CONFIDENTIALITY AGREEMENT, THE ISSUER
WILL MAKE AVAILABLE FOR INSPECTION BY ANY HOLDER OF REGISTRABLE SHARES COVERED
BY A REGISTRATION STATEMENT, ANY HEDGING COUNTERPARTY IN CONNECTION WITH ANY
HEDGING TRANSACTION, ANY UNDERWRITER PARTICIPATING IN AN UNDERWRITTEN OFFERING
PURSUANT TO THE REGISTRATION STATEMENT, SPECIAL COUNSEL, AND ANY ATTORNEY,
ACCOUNTANT OR OTHER PROFESSIONAL RETAINED BY ANY SUCH HOLDER, HEDGING
COUNTERPARTY OR UNDERWRITER (COLLECTIVELY, THE “INSPECTORS”), ALL FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE ISSUER
(COLLECTIVELY, THE “RECORDS”) AND CAUSE THE ISSUER’S AND ITS SIGNIFICANT
SUBSIDIARIES’ OFFICERS, DIRECTORS AND EMPLOYEES TO, AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE ISSUER’S INDEPENDENT ACCOUNTANTS TO, AS PROMPTLY
AS REASONABLY PRACTICABLE, SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY
INSPECTOR IN CONNECTION WITH SUCH REGISTRATION STATEMENT, HEDGING TRANSACTION OR
UNDERWRITTEN OFFERING, IN EACH CASE, TO THE EXTENT REASONABLY NECESSARY TO
ESTABLISH THE APPLICABLE PERSON’S DUE DILIGENCE DEFENSE UNDER U.S. SECURITIES
LAWS; PROVIDED THAT IN NO EVENT SHALL THE ISSUER BE REQUIRED TO MAKE AVAILABLE
TO THE HOLDERS ANY INFORMATION WHICH THE BOARD OF DIRECTORS IN ITS GOOD FAITH
JUDGMENT BELIEVES IS COMPETITIVELY SENSITIVE OR OTHERWISE IS CONFIDENTIAL.  THE
INSPECTORS SHALL COORDINATE WITH ONE ANOTHER SO THAT THE INSPECTION PERMITTED
HEREUNDER WILL NOT UNNECESSARILY INTERFERE WITH THE ISSUER’S CONDUCT OF
BUSINESS.  IN ANY EVENT, RECORDS WHICH THE ISSUER DETERMINES, IN GOOD FAITH, TO
BE CONFIDENTIAL AND WHICH IT NOTIFIES OR OTHERWISE IDENTIFIES IN WRITING TO THE
INSPECTORS ARE CONFIDENTIAL SHALL NOT BE DISCLOSED BY THE INSPECTORS UNLESS (AND
ONLY TO THE EXTENT THAT) (I) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO
PERMIT A HOLDER TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR (II) THE RELEASE
OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A COURT OF
COMPETENT JURISDICTION.  EACH HOLDER AGREES THAT INFORMATION OBTAINED BY IT AS A
RESULT OF SUCH INSPECTIONS SHALL BE DEEMED CONFIDENTIAL AND SHALL NOT BE USED BY
IT AS THE BASIS FOR ANY MARKET TRANSACTIONS IN THE SECURITIES OF THE ISSUER OR
ITS AFFILIATES UNLESS AND UNTIL SUCH IS MADE GENERALLY AVAILABLE TO THE PUBLIC
BY THE ISSUER OR SUCH AFFILIATE OR FOR ANY REASON NOT RELATED TO THE
REGISTRATION OF REGISTRABLE SECURITIES.  EACH HOLDER FURTHER AGREES THAT IT
WILL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN A COURT OF
COMPETENT JURISDICTION, CAUSE

 

16

--------------------------------------------------------------------------------


 


THE LEAD HOLDER TO GIVE NOTICE TO THE ISSUER AND ALLOW THE ISSUER, AT ITS
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF THE RECORDS
DEEMED CONFIDENTIAL.


 


(I)       THE ISSUER WILL OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS (I) TO
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC TO THE EXTENT
NECESSARY TO PERMIT IT TO LAWFULLY FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT,
AND (II) TO MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS PROMPTLY AS REASONABLY
PRACTICABLE, AN EARNINGS STATEMENT COVERING A PERIOD OF 12 MONTHS, BEGINNING
UPON THE FIRST DISPOSITION OF REGISTRABLE SHARES PURSUANT TO A REGISTRATION
STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE 1933 ACT.


 


(J)       THE ISSUER WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
REGISTRABLE SHARES TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH THE COMMON
STOCK IS LISTED.


 


(K)      THE ISSUER WILL PREPARE AND FILE WITH THE SEC, AS PROMPTLY AS
REASONABLY PRACTICABLE UPON THE REQUEST OF ANY HOLDER, ACTING THROUGH THE LEAD
HOLDER, ANY AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS
WHICH, IN THE REASONABLE OPINION OF SPECIAL COUNSEL, IS REQUIRED UNDER THE 1933
ACT IN CONNECTION WITH THE DISTRIBUTION OF THE REGISTRABLE SHARES CONTEMPLATED
BY THE REGISTRATION STATEMENT OR PROSPECTUS.


 


(L)       THE ISSUER WILL USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY FILE THE
REPORTS AND MATERIALS REQUIRED TO BE FILED BY IT UNDER THE 1933 ACT AND THE 1934
ACT TO ENABLE THE HOLDERS TO SELL REGISTRABLE SHARES WITHOUT REGISTRATION UNDER
THE 1933 ACT WITHIN THE LIMITATION OF THE EXEMPTION PROVIDED BY RULE 144.   AS
PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING ITS RECEIPT OF THE REQUEST OF THE
LEAD HOLDER (ACTING ON BEHALF OF A HOLDER), THE ISSUER WILL DELIVER TO THE LEAD
HOLDER (WHICH SHALL DELIVER TO SUCH HOLDER) A WRITTEN STATEMENT AS TO WHETHER IT
HAS COMPLIED WITH SUCH REQUIREMENTS, AND SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE SUCH ASSURANCES AS ANY BROKER OR DEALER FACILITATING A SALE
OF REGISTRABLE SHARES UNDER RULE 144 MAY REASONABLY REQUEST.


 


(M)     THE ISSUER SHALL REASONABLY COOPERATE WITH EACH HOLDER, ACTING THROUGH
THE LEAD HOLDER, IN THE DISPOSITION (PROVIDED SUCH DISPOSITION IS PERMITTED BY
THE SPINCO AGREEMENT) OF SUCH HOLDER’S REGISTRABLE SHARES IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.  SUCH COOPERATION SHALL INCLUDE THE ENDORSEMENT AND
TRANSFER OF ANY CERTIFICATES REPRESENTING REGISTRABLE SHARES (OR A BOOK-ENTRY
TRANSFER TO SIMILAR EFFECT) TRANSFERRED IN ACCORDANCE WITH THIS AGREEMENT.


 


SECTION 3.02.          HOLDER RESPONSIBILITIES.


 


(A)      THE ISSUER MAY REQUIRE EACH HOLDER OF REGISTRABLE SHARES INCLUDED IN A
REGISTRATION STATEMENT AND EACH HEDGING COUNTERPARTY IN RESPECT OF A HEDGING
TRANSACTION AS PROMPTLY AS REASONABLY PRACTICABLE TO FURNISH IN WRITING TO THE
ISSUER, THROUGH THE LEAD HOLDER, SUCH INFORMATION REGARDING SUCH HOLDER, THE
HEDGING COUNTERPARTY OR THE DISTRIBUTION OF THE REGISTRABLE SHARES AS THE ISSUER
MAY FROM TIME TO TIME REASONABLY REQUEST AND SUCH OTHER INFORMATION AS MAY BE
LEGALLY REQUIRED IN CONNECTION WITH SUCH REGISTRATION.  IF A HOLDER OR HEDGING
COUNTERPARTY FAILS TO PROVIDE THE REQUESTED INFORMATION AFTER BEING GIVEN 15
BUSINESS DAYS’ WRITTEN NOTICE OF SUCH REQUEST AND THE REQUESTED INFORMATION IS
REQUIRED BY APPLICABLE

 

17

--------------------------------------------------------------------------------


 


LAW TO BE INCLUDED IN THE REGISTRATION STATEMENT, THE ISSUER SHALL BE ENTITLED
TO REFUSE TO INCLUDE FOR REGISTRATION SUCH HOLDER’S REGISTRABLE SHARES OR OTHER
SHARES OF COMMON STOCK IN CONNECTION WITH SUCH HEDGING COUNTERPARTY’S HEDGING
TRANSACTION, AS THE CASE MAY BE.


 


(B)      IN CONNECTION WITH ANY DISPOSITION OF REGISTRABLE SHARES PURSUANT TO A
REGISTRATION STATEMENT, EACH HOLDER AGREES THAT IT WILL NOT USE ANY FREE WRITING
PROSPECTUS WITHOUT THE PRIOR CONSENT OF THE ISSUER, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(C)      EACH HOLDER AGREES THAT, UPON RECEIPT OF ANY WRITTEN NOTICE FROM THE
LEAD HOLDER OR THE ISSUER OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3.01(F), SUCH HOLDER WILL FORTHWITH DISCONTINUE THE DISPOSITION OF SUCH
HOLDER’S REGISTRABLE SHARES PURSUANT TO THE REGISTRATION STATEMENT UNTIL SUCH
HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS
CONTEMPLATED BY SECTION 3.01(F).  IF THE ISSUER SHALL GIVE SUCH NOTICE WITH
REGARDS TO ANY DEMAND REGISTRATION STATEMENT, THE EFFECTIVENESS END DATE IN
RESPECT OF SUCH REGISTRATION STATEMENT SHALL BE EXTENDED BY THE NUMBER OF DAYS
DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH NOTICE WAS GIVEN BY THE
ISSUER TO THE DATE WHEN THE ISSUER SHALL HAVE MADE AVAILABLE TO THE LEAD HOLDER
A PROSPECTUS OR PROSPECTUS SUPPLEMENT THAT CONFORMS WITH THE REQUIREMENTS OF
SECTION 3.01(F).


 


(D)      EACH HOLDER WILL AS PROMPTLY AS REASONABLY PRACTICABLE NOTIFY THE
ISSUER AND THE LEAD HOLDER, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED (OR DEEMED DELIVERED) UNDER THE 1933 ACT, OF THE
OCCURRENCE OF AN EVENT, OF WHICH SUCH HOLDER HAS KNOWLEDGE, RELATING TO SUCH
HOLDER OR ITS DISPOSITION OF REGISTRABLE SHARES THEREUNDER REQUIRING THE
PREPARATION OF A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS
THEREAFTER DELIVERED (OR DEEMED DELIVERED) TO THE PURCHASERS OF SUCH REGISTRABLE
SHARES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE
MADE, NOT MISLEADING.


 


ARTICLE IV


 


LOCK-UP AGREEMENTS


 

If requested by the managing underwriters in connection with an underwritten
offering of Registrable Shares under a Registration Statement, each of the
Holders and the Issuer shall execute and deliver agreements (“Lock-up
Agreements”) containing customary restrictions on their ability to sell, offer
to sell, or otherwise dispose of any shares of Common Stock or any securities
convertible into or exercisable for such stock (or enter into any hedging or
similar transaction with an economic effect similar to any of the foregoing);
provided that such restrictions shall be the same for all such Persons and shall
not have a duration in excess of the shortest period required by the managing
underwriters and in any event not more than 180 days after the completion of
such offering.  Any Lock-up Agreements executed by the Holders shall contain
provisions naming the Issuer as an intended third-party beneficiary thereof and
requiring the prior written consent of the Issuer for any amendments thereto or
waivers thereof.  Any Lock-up Agreements executed by the Issuer shall contain
provisions naming the Holders as

 

18

--------------------------------------------------------------------------------


 

intended third-party beneficiary thereof and requiring the prior written consent
of the Holders for any amendments thereto or waivers thereof.

 


ARTICLE V


 


INDEMNIFICATION


 


SECTION 5.01.          INDEMNIFICATION BY THE ISSUER.  THE ISSUER AGREES TO
INDEMNIFY AND HOLD HARMLESS TO THE FULLEST EXTENT PERMITTED BY LAW EACH HOLDER
WHOSE REGISTRABLE SHARES ARE COVERED BY THE REGISTRATION STATEMENT, ITS
OFFICERS, DIRECTORS AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER WITHIN THE
MEANING OF SECTION 15 OF THE 1933 ACT OR SECTION 20 OF THE 1934 ACT, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, AND EXPENSES, OR ANY
ACTION OR PROCEEDING IN RESPECT THEREOF (EACH, A “LIABILITY” AND COLLECTIVELY,
“LIABILITIES”) (INCLUDING REIMBURSEMENT OF SUCH HOLDER FOR ANY LEGAL OR ANY
OTHER EXPENSES REASONABLY INCURRED BY IT IN INVESTIGATING OR DEFENDING SUCH
LIABILITIES) ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT OR ANY
PROSPECTUS RELATING TO SUCH REGISTRABLE SHARES (OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO), OR ARISING OUT OF OR BASED UPON ANY OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS SUCH
LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION
OR ALLEGED UNTRUE STATEMENT OR OMISSION BASED UPON INFORMATION FURNISHED IN
WRITING TO THE ISSUER BY SUCH HOLDER OR ON SUCH HOLDER’S BEHALF, IN EITHER SUCH
CASE EXPRESSLY FOR USE THEREIN; PROVIDED, THAT WITH RESPECT TO ANY UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN ANY
PROSPECTUS, THE INDEMNITY AGREEMENT CONTAINED IN THIS PARAGRAPH SHALL NOT APPLY
TO THE EXTENT THAT ANY SUCH LIABILITY RESULTS FROM (A) THE FACT THAT A CURRENT
COPY OF THE PROSPECTUS WAS NOT SENT OR GIVEN TO THE PERSON ASSERTING ANY SUCH
LIABILITY AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF THE REGISTRABLE
SHARES CONCERNED TO SUCH PERSON IF IT IS DETERMINED THAT THE ISSUER HAS PROVIDED
SUCH PROSPECTUS AND IT WAS THE RESPONSIBILITY OF SUCH HOLDER OR ITS AGENTS TO
PROVIDE SUCH PERSON WITH A CURRENT COPY OF THE PROSPECTUS AND SUCH CURRENT COPY
OF THE PROSPECTUS WOULD HAVE CURED THE DEFECT GIVING RISE TO SUCH LIABILITY,
(B) THE USE OF ANY PROSPECTUS BY OR ON BEHALF OF ANY HOLDER AFTER THE ISSUER HAS
NOTIFIED SUCH PERSON (I) THAT SUCH PROSPECTUS CONTAINS AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING, (II) THAT A STOP ORDER HAS BEEN
ISSUED BY THE SEC WITH RESPECT TO THE REGISTRATION STATEMENT OR (III) THAT A
DISADVANTAGEOUS CONDITION EXISTS OR (C) THE USE OF ANY PROSPECTUS BY OR ON
BEHALF OF ANY HOLDER WITH RESPECT TO ANY REGISTRABLE SHARES AFTER SUCH TIME AS
THE ISSUER’S OBLIGATION TO KEEP THE REGISTRATION STATEMENT EFFECTIVE IN RESPECT
OF SUCH REGISTRABLE SHARES HAS EXPIRED.


 


SECTION 5.02.          INDEMNIFICATION BY HOLDERS OF REGISTRABLE SHARES. EACH
HOLDER WHOSE REGISTRABLE SHARES ARE INCLUDED IN THE REGISTRATION STATEMENT
AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS TO THE FULLEST
EXTENT PERMITTED BY LAW (INCLUDING REIMBURSEMENT OF THE ISSUER FOR ANY LEGAL OR
ANY OTHER EXPENSES REASONABLY INCURRED BY IT IN INVESTIGATING OR DEFENDING SUCH
LIABILITIES) THE ISSUER, ITS OFFICERS, DIRECTORS, AGENTS, AND EACH PERSON, IF
ANY, WHO CONTROLS THE ISSUER WITHIN THE MEANING OF EITHER SECTION 15 OF THE 1933
ACT OR SECTION 20 OF THE 1934 ACT, TO THE SAME EXTENT AS THE FOREGOING INDEMNITY
FROM THE ISSUER TO SUCH HOLDER IN SECTION 5.01, BUT ONLY (I) TO THE EXTENT SUCH
LIABILITIES ARISE OUT OF OR ARE BASED UPON INFORMATION

 

19

--------------------------------------------------------------------------------


 


FURNISHED IN WRITING BY SUCH HOLDER OR ON SUCH HOLDER’S BEHALF, IN EITHER CASE
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, PROSPECTUS OR IN ANY AMENDMENT
OR SUPPLEMENT THERETO RELATING TO SUCH HOLDER’S REGISTRABLE SHARES OR (II) TO
THE EXTENT THAT ANY LIABILITY DESCRIBED IN THIS SECTION 5.02 RESULTS FROM
(A) THE FACT THAT A CURRENT COPY OF THE PROSPECTUS WAS NOT SENT OR GIVEN TO THE
PERSON ASSERTING ANY SUCH LIABILITY AT OR PRIOR TO THE WRITTEN CONFIRMATION OF
THE SALE OF THE REGISTRABLE SHARES CONCERNED TO SUCH PERSON IF IT IS DETERMINED
THAT IT WAS THE RESPONSIBILITY OF SUCH HOLDER OR ITS AGENT TO PROVIDE SUCH
PERSON WITH A CURRENT COPY OF THE PROSPECTUS AND SUCH CURRENT COPY OF THE
PROSPECTUS WOULD HAVE CURED THE DEFECT GIVING RISE TO SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR EXPENSE, (B) THE USE OF ANY PROSPECTUS BY OR ON BEHALF OF ANY
HOLDER AFTER THE ISSUER HAS NOTIFIED SUCH PERSON (X) THAT SUCH PROSPECTUS
CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING,
(Y) THAT THE SEC HAS ISSUED A STOP ORDER WITH RESPECT TO THE REGISTRATION
STATEMENT OR (Z) THAT A DISADVANTAGEOUS CONDITION EXISTS OR (C) THE USE OF ANY
PROSPECTUS BY OR ON BEHALF OF ANY HOLDER AFTER SUCH TIME AS THE OBLIGATION OF
THE ISSUER TO KEEP THE RELATED REGISTRATION STATEMENT IN RESPECT OF SUCH
HOLDER’S REGISTRABLE SHARES EFFECTIVE HAS EXPIRED.


 


SECTION 5.03.          CONDUCT OF INDEMNIFICATION PROCEEDING.  AFTER RECEIPT BY
ANY PERSON (AN “INDEMNIFIED PARTY”) OF ANY NOTICE OF THE COMMENCEMENT OF ANY
ACTION, SUIT, PROCEEDING OR INVESTIGATION OR THREAT THEREOF IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 5.01 OR 5.02, SUCH INDEMNIFIED PARTY
SHALL AS PROMPTLY AS REASONABLY PRACTICABLE NOTIFY THE PERSON AGAINST WHOM SUCH
INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING.  FOLLOWING NOTICE
OF COMMENCEMENT OF ANY SUCH ACTION GIVEN TO THE INDEMNIFYING PARTY AS ABOVE
PROVIDED, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, TO THE
EXTENT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE OF SUCH ACTION AT ITS OWN EXPENSE, WITH COUNSEL
REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY.  IN ANY SUCH PROCEEDING SO
ASSUMED BY THE INDEMNIFYING PARTY, ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT
THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF SUCH COUNSEL OR
(II) REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE
DUE TO ACTUAL OR POTENTIAL DIFFERING OR CONFLICTING INTERESTS BETWEEN THEM.  IT
IS UNDERSTOOD THAT THE INDEMNIFYING PARTY, IN CONNECTION WITH ANY PROCEEDING OR
RELATED PROCEEDINGS IN THE SAME JURISDICTION, SHALL BE LIABLE ONLY FOR THE
REASONABLE FEES AND EXPENSES OF ONE FIRM OF ATTORNEYS (IN ADDITION TO ANY
NECESSARY LOCAL COUNSEL) AT ANY TIME FOR ALL SUCH INDEMNIFIED PARTIES, AND THAT
ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE INCURRED UPON
SUBMISSION OF REASONABLY ITEMIZED INVOICES THAT COMPLY WITH THE ISSUER’S
STANDARD BILLING POLICIES FOR OUTSIDE COUNSEL.  IN THE CASE OF ANY SUCH SEPARATE
FIRM FOR HOLDERS WHO ARE ENTITLED TO INDEMNITY PURSUANT TO SECTION 5.01, SUCH
FIRM SHALL BE DESIGNATED IN WRITING BY THE INDEMNIFIED PARTY WHO HAD THE LARGEST
NUMBER OF REGISTRABLE SHARES INCLUDED IN THE REGISTRATION STATEMENT AT ISSUE. 
THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, BUT IF SETTLED WITH SUCH CONSENT, OR IF THERE BE A FINAL JUDGMENT FOR
THE PLAINTIFF, THE INDEMNIFYING PARTY SHALL INDEMNIFY AND HOLD HARMLESS SUCH
INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSS OR LIABILITY (TO THE EXTENT STATED
ABOVE) BY REASON OF SUCH SETTLEMENT OR JUDGMENT.  NO INDEMNIFYING PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY
SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN
SOUGHT HEREUNDER BY SUCH INDEMNIFIED

 

20

--------------------------------------------------------------------------------


 


PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH PROCEEDING.


 


SECTION 5.04.          CONTRIBUTION.


 


(A)      IF THE INDEMNIFICATION PROVIDED FOR HEREUNDER SHALL FOR ANY REASON BE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED
PARTY IN RESPECT OF ANY LIABILITY REFERRED TO HEREIN, THEN EACH SUCH
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LIABILITIES BETWEEN THE ISSUER ON THE ONE HAND AND EACH HOLDER WHOSE
REGISTRABLE SHARES ARE COVERED BY THE REGISTRATION STATEMENT IN ISSUE ON THE
OTHER, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
ISSUER AND OF EACH SUCH HOLDER IN CONNECTION WITH ANY UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO OR CAUSED BY ANY OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, WHICH RESULTED IN SUCH LIABILITIES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE ISSUER ON THE ONE
HAND AND OF EACH SUCH HOLDER ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY SUCH PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR
OMISSION.


 


(B)      THE ISSUER AND THE HOLDERS (INCLUDING EACH PERMITTED TRANSFEREE) AGREE
THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS
SECTION 5.04 WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF
ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED
TO IN THE IMMEDIATELY PRECEDING PARAGRAPH.  THE AMOUNT PAID OR PAYABLE BY AN
INDEMNIFIED PARTY AS A RESULT OF THE LIABILITIES REFERRED TO IN THE IMMEDIATELY
PRECEDING PARAGRAPH SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED
PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. 
NOTWITHSTANDING THE PROVISIONS OF THIS ARTICLE V, NO HOLDER SHALL BE REQUIRED TO
CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH
THE REGISTRABLE SHARES SOLD BY IT UNDER THE REGISTRATION STATEMENT EXCEEDS THE
AMOUNT OF ANY DAMAGES THAT SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE 1934 ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


ARTICLE VI


 


MISCELLANEOUS PROVISIONS


 


SECTION 6.01.          RECAPITALIZATION, EXCHANGES, ETC.  THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO ANY
AND ALL SECURITIES INTO WHICH ANY OF THE REGISTRABLE SHARES ARE CONVERTED,
EXCHANGED OR SUBSTITUTED IN ANY RECAPITALIZATION OR OTHER CAPITAL REORGANIZATION
INVOLVING THE ISSUER AND ANY AND ALL SECURITIES OF THE ISSUER OR ANY

 

21

--------------------------------------------------------------------------------


 


SUCCESSOR OR ASSIGN OR ACQUIRER OF THE ISSUER (WHETHER BY MERGER, CONSOLIDATION,
SALE OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF, IN CONVERSION
OF, IN EXCHANGE FOR OR IN SUBSTITUTION OF, SUCH REGISTRABLE SHARES AND SHALL BE
APPROPRIATELY ADJUSTED FOR ANY DIVIDENDS OF COMMON STOCK IN RESPECT OF THE
COMMON STOCK, STOCK SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS AND
THE LIKE OCCURRING AFTER THE DATE HEREOF.  THE ISSUER SHALL CAUSE ANY SUCCESSOR
OR ASSIGN OR ACQUIROR (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR
OTHERWISE) TO ENTER INTO A NEW REGISTRATION RIGHTS AGREEMENT WITH THE HOLDERS ON
TERMS NO LESS FAVORABLE TO SUCH PARTIES THAN THE TERMS PROVIDED UNDER THIS
AGREEMENT AS A CONDITION OF ANY SUCH TRANSACTION.


 


SECTION 6.02.          NOTICES.  ALL NOTICES, REQUESTS, CLAIMS AND DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY
DELIVERED AND RECEIVED (I) THREE BUSINESS DAYS AFTER THE SAME ARE SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
(II) WHEN DELIVERED BY HAND OR TRANSMITTED BY TELECOPY (ANSWER BACK RECEIVED),
IF RECEIVED PRIOR TO 5 P.M. ON A BUSINESS DAY, OTHERWISE ON THE NEXT BUSINESS
DAY OR (III) ONE BUSINESS DAY AFTER THE SAME ARE SENT BY A RELIABLE OVERNIGHT
COURIER SERVICE, WITH ACKNOWLEDGMENT OF RECEIPT REQUESTED, IN EACH CASE TO THE
INTENDED RECIPIENT AS SET FORTH BELOW:


 

If to Liberty or any Liberty Party, to:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention: General Counsel

Fax: (720) 875-5382

 

with a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York  10112

Attention: Frederick H. McGrath

Fax: (212) 259-2530

 

If to the Issuer, to:

 

Ticketmaster

8800 Sunset Blvd.

West Hollywood, CA 90069

Attention: General Counsel

Fax:  (310) 360-3373

 

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy
or ordinary mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the office of
the party for whom it is intended during business hours on a Business Day in the
place of receipt.  Any party to this Agreement may change the address to which
notices and other communications hereunder are to be delivered by giving the
other

 

22

--------------------------------------------------------------------------------


 

parties to this Agreement notice in the manner herein set forth.  Each Person
(other than Liberty or a Liberty Party) upon becoming a Holder hereunder shall
concurrently provide notice to the other parties hereto of such Holder’s
address.  The Issuer shall have no obligation to deliver any notices under this
Agreement to or otherwise interact with any purported Holder that has not
provided notice to the Issuer pursuant to the preceding sentence, and no such
Person shall have any rights under this Agreement unless and until such Person
delivers such notice.

 


SECTION 6.03.          ENTIRE AGREEMENT; NO INCONSISTENT AGREEMENTS.


 


(A)      THIS AGREEMENT, TOGETHER WITH THE SPINCO AGREEMENT, CONSTITUTES THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES HERETO, OR
ANY OF THEM, WRITTEN OR ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(B)      THE ISSUER SHALL NOT HEREAFTER ENTER INTO OR AMEND ANY AGREEMENT WITH
RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS OF REGISTRABLE SHARES IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF IN A MANNER ADVERSE TO THE HOLDERS.


 


(C)      PRIOR TO THE DATE HEREOF AND EXCEPT FOR ANY AGREEMENT TO WHICH LIBERTY
IS A PARTY, THE ISSUER HAS NOT GRANTED ANY “PIGGYBACK” OR OTHER REGISTRATION
RIGHTS TO ANY PERSON THAT WOULD ENTITLE ANY PERSON (OTHER THAN THE HOLDERS) TO
PARTICIPATE IN ANY REGISTRATION CONTEMPLATED BY THIS AGREEMENT.


 


(D)      THE ISSUER WILL NOT GRANT ANY “PIGGYBACK” OR OTHER REGISTRATION RIGHTS
TO ANY PERSON THAT WOULD ENTITLE THAT PERSON (OTHER THAN THE HOLDERS) TO
PARTICIPATE IN ANY DEMAND REGISTRATION STATEMENT EXCEPT ON TERMS THAT ARE NO
LESS FAVORABLE TO THE HOLDERS THAN THOSE APPLICABLE TO OTHER SHAREHOLDERS AS SET
FORTH IN SECTION 2.10(E)(II).


 


SECTION 6.04.          FURTHER ASSURANCES.  EACH OF THE PARTIES SHALL EXECUTE
SUCH DOCUMENTS AND PERFORM SUCH FURTHER ACTS AS MAY BE REASONABLY REQUIRED OR
DESIRABLE TO CARRY OUT OR PERFORM THE PROVISIONS OF THIS AGREEMENT.


 


SECTION 6.05.          NO THIRD-PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN
SECTIONS 2.09, 5.01, AND 5.02, THIS AGREEMENT IS NOT INTENDED, AND SHALL NOT BE
DEEMED, TO CONFER ANY RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OR TO OTHERWISE
CREATE ANY THIRD-PARTY BENEFICIARY HERETO.


 


SECTION 6.06.          ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON, SHALL
INURE TO THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND, WITH RESPECT TO EACH
HOLDER, ANY PERMITTED TRANSFEREE.  NO ASSIGNMENT (OTHER THAN IN ACCORDANCE WITH
SECTION 6.01) OR TRANSFER SHALL BE EFFECTIVE HEREUNDER UNLESS AND UNTIL THE
PURPORTED TRANSFEREE EXECUTES AND DELIVERS AN AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE PARTIES, AGREEING TO BE BOUND BY THE TERMS HEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, OTHER THAN AN
ASSIGNMENT CONTEMPLATED BY SECTION 6.01, THE ISSUER MAY NOT ASSIGN ITS
OBLIGATIONS HEREUNDER.

 

23

--------------------------------------------------------------------------------


 


SECTION 6.07.          AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS, FOLLOWING THE APPROVAL OF A MAJORITY OF THE QUALIFIED
DIRECTORS (AS DEFINED IN THE SPINCO AGREEMENT) OF THE ISSUER, CONSENTED TO IN
WRITING BY THE ISSUER AND HOLDERS OF AT LEAST 50% OF THE REGISTRABLE SHARES HELD
BY ALL HOLDERS OF REGISTRABLE SHARES AS OF SUCH DATE.


 


SECTION 6.08.          NOMINEES FOR BENEFICIAL OWNERS.  IF ANY REGISTRABLE
SHARES ARE HELD BY A NOMINEE FOR THE BENEFICIAL OWNER THEREOF, THE BENEFICIAL
OWNER THEREOF MAY, AT ITS ELECTION IN WRITING DELIVERED TO THE ISSUER THROUGH
THE LEAD HOLDER, BE TREATED AS THE HOLDER OF SUCH REGISTRABLE SHARES FOR
PURPOSES OF ANY REQUEST, CONSENT, WAIVER OR OTHER ACTION BY ANY HOLDER OR
HOLDERS OF REGISTRABLE SHARES PURSUANT TO THIS AGREEMENT OR ANY DETERMINATION OF
ANY NUMBER OR PERCENTAGE OF REGISTRABLE SHARES HELD BY ANY HOLDER OR HOLDERS OF
REGISTRABLE SHARES CONTEMPLATED BY THIS AGREEMENT.  IF THE BENEFICIAL OWNER OF
ANY REGISTRABLE SHARES MAKES THE ELECTION PROVIDED IN THIS SECTION 6.08, THE
ISSUER MAY REQUIRE ASSURANCES REASONABLY SATISFACTORY TO IT OF SUCH OWNER’S
BENEFICIAL OWNERSHIP OF SUCH REGISTRABLE SHARES.


 


SECTION 6.09.          SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT
THAT IS INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS
HEREOF OR THE VALIDITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER SITUATION
OR IN ANY OTHER JURISDICTION.  IF THE FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION DECLARES THAT ANY TERM OR PROVISION HEREOF IS INVALID OR
UNENFORCEABLE, THE PARTIES HERETO AGREE THAT THE COURT MAKING SUCH DETERMINATION
SHALL HAVE THE POWER TO LIMIT THE TERM OR PROVISION, TO DELETE SPECIFIC WORDS OR
PHRASES, OR TO REPLACE ANY INVALID OR UNENFORCEABLE TERM OR PROVISION WITH A
TERM OR PROVISIONS THAT IS VALID AND ENFORCEABLE AND THAT COMES CLOSEST TO
EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR PROVISION, AND
THIS AGREEMENT SHALL BE ENFORCEABLE AS SO MODIFIED.  IN THE EVENT SUCH COURT
DOES NOT EXERCISE THE POWER GRANTED TO IT IN THE PRIOR SENTENCE, THE PARTIES
HERETO AGREE TO REPLACE SUCH INVALID OR UNENFORCEABLE TERM OR PROVISION WITH A
VALID AND ENFORCEABLE TERM OR PROVISION THAT SHALL ACHIEVE, TO THE EXTENT
POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER PURPOSES OF SUCH INVALID OR
UNENFORCEABLE TERM.


 


SECTION 6.10.          COUNTERPARTS AND SIGNATURE.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES
HERETO AND DELIVERED TO THE OTHER PARTIES, IT BEING UNDERSTOOD THAT ALL PARTIES
NEED NOT SIGN THE SAME COUNTERPART.  THIS AGREEMENT MAY BE EXECUTED AND
DELIVERED BY FACSIMILE TRANSMISSION.


 


SECTION 6.11.          INTERPRETATION.  WHEN REFERENCE IS MADE IN THIS AGREEMENT
TO A SECTION, SUCH REFERENCE SHALL BE TO A SECTION OF THIS AGREEMENT, UNLESS
OTHERWISE INDICATED.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY. 
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN THIS AGREEMENT SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR
FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND VICE VERSA.  ANY
REFERENCE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE OR LAW SHALL BE DEEMED
ALSO TO

 

24

--------------------------------------------------------------------------------


 


REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT
REQUIRES OTHERWISE.  WHENEVER THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” ARE
USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


 


SECTION 6.12.          GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAWS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE, FOR ANY ACTION, PROCEEDING OR INVESTIGATION IN ANY COURT OR BEFORE ANY
GOVERNMENTAL AUTHORITY (“LITIGATION”) ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. MAIL TO ITS
RESPECTIVE ADDRESS SET FORTH IN THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY LITIGATION BROUGHT AGAINST IT IN ANY SUCH COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF DELAWARE, AND
HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 6.13.          REMEDIES; LIMITATION ON LIABILITY.  (A)  EXCEPT AS
OTHERWISE PROVIDED HEREIN, ANY AND ALL REMEDIES HEREIN EXPRESSLY CONFERRED UPON
A PARTY SHALL BE DEEMED CUMULATIVE WITH AND NOT EXCLUSIVE OF ANY OTHER REMEDY
CONFERRED HEREBY, OR BY LAW OR EQUITY UPON SUCH PARTY, AND THE EXERCISE BY A
PARTY OF ANY ONE REMEDY SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER REMEDY. 
THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT
ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH
THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.   IT IS ACCORDINGLY AGREED THAT
THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT
BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS
OF THIS AGREEMENT, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THE
PARTIES ARE ENTITLED AT LAW OR IN EQUITY.


 

(b)  In no event shall the Issuer have any liability to any Holder or other
Person under this Agreement for any act or failure to act by the Lead Holder in
accordance with the terms hereof, each of which Holder agrees that its sole
remedy, whether at equity or in law, in any such case shall be against the Lead
Holder, and further agrees not to bring any action against the Issuer or any of
Affiliates in connection with any such act or failure to act by the Lead
Holder.  Except in respect of the Issuer’s indemnification obligations under
Article V of this Agreement, each Holder (other than the Lead Holder) hereby
assigns to the Lead Holder such Holder’s right under this Agreement to bring any
action or to pursue any remedy against the Issuer or any of its Affiliates for
any breach or violation, or any alleged or threatened breach or violation, by
the Issuer of its obligations under this Agreement, and each such Holder (other
than the Lead Holder) hereby agrees not to directly bring any such action or to
pursue any such remedy against the Issuer or any of its Affiliates therefor. 
The Issuer agrees not to challenge the standing of the Lead Holder to bring any
such claim or cause of action or pursue any remedy in the name of the Lead
Holder on behalf of a Holder.  Any Holder and the Lead Holder may execute such

 

25

--------------------------------------------------------------------------------


 

instruments, including an assignment of any claims, as may be necessary to
permit the Leader Holder to validly pursue any action or remedy on behalf of a
Holder pursuant to this Section 6.13 and to preserve any injured Holder’s right
to receive any recovery obtained by the Lead Holder on behalf of such Holder.

 


SECTION 6.14.          CONFIDENTIALITY.  EACH HOLDER AGREES NOT TO (AND TO CAUSE
ANY HEDGING COUNTERPARTY TO A HEDGING TRANSACTION WITH SUCH HOLDER NOT TO)
DISCLOSE WITHOUT THE PRIOR WRITTEN CONSENT OF THE ISSUER ANY INFORMATION
(I) REGARDING THE ISSUER’S EXERCISE OF ANY OF ITS RIGHTS UNDER SECTION 2.05 OR
SECTION 3.01(F) OR (II) OBTAINED PURSUANT TO THIS AGREEMENT WHICH THE ISSUER
IDENTIFIES TO BE PROPRIETARY TO THE ISSUER OR OTHERWISE CONFIDENTIAL.
NOTWITHSTANDING THE FOREGOING, EACH HOLDER OR HEDGING COUNTERPARTY MAY DISCLOSE
SUCH INFORMATION TO SUCH OF ITS AGENTS, EMPLOYEES, ADVISORS AND COUNSEL AS HAVE
A NEED TO KNOW SUCH INFORMATION PROVIDED THAT SUCH HOLDER SHALL CAUSE SUCH
AGENTS, EMPLOYEES, ADVISORS AND COUNSEL TO COMPLY WITH THE REQUIREMENTS OF THIS
SECTION 6.14, PROVIDED, THAT SUCH HOLDER OR HEDGING COUNTERPARTY MAY DISCLOSE
SUCH INFORMATION IF (AND ONLY TO THE EXTENT THAT) (A) SUCH DISCLOSURE IS
NECESSARY TO PERMIT A HOLDER TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR
(B) SUCH DISCLOSURE IS REQUIRED BY LEGAL PROCESS, BUT SUCH HOLDER OR HEDGING
COUNTERPARTY SHALL COOPERATE WITH THE ISSUER TO LIMIT THE EXTENT OF SUCH
DISCLOSURE THROUGH PROTECTIVE ORDER OR OTHERWISE, AND TO SEEK CONFIDENTIAL
TREATMENT OF SUCH INFORMATION. EACH HOLDER FURTHER ACKNOWLEDGES, UNDERSTANDS AND
AGREES (AND SHALL CAUSE ANY SUCH HEDGING COUNTERPARTY TO AGREE) THAT ANY
CONFIDENTIAL INFORMATION WILL NOT BE UTILIZED IN CONNECTION WITH PURCHASES
AND/OR SALES OF THE ISSUER’S SECURITIES EXCEPT IN COMPLIANCE WITH APPLICABLE
STATE AND FEDERAL ANTIFRAUD STATUTES.


 


SECTION 6.15.          TERMINATION.  THIS AGREEMENT (OTHER THAN ARTICLE V AND
ARTICLE VI) SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT AT THE FIRST
SUCH TIME AS THERE ARE NO REGISTRABLE SHARES OR, IF EARLIER, AT SUCH TIME AS THE
ISSUER HAS REGISTERED PURSUANT TO THIS AGREEMENT AN AGGREGATE NUMBER OF SALES OR
TRANSFERS OF REGISTRABLE SHARES OR OTHER SHARES OF COMMON STOCK EQUAL TO THE
TOTAL REGISTRABLE AMOUNT (IT BEING SPECIFIED, FOR THE AVOIDANCE OF DOUBT, THAT A
SALE OR TRANSFER OF A REGISTRABLE SHARE OR OTHER SHARE OF COMMON STOCK SHALL BE
CONSIDERED TO HAVE BEEN REGISTERED FOR PURPOSES OF THIS SECTION 6.15 IN THE
CIRCUMSTANCES SPECIFIED IN THE LAST SENTENCE OF SECTION 2.04(A)); PROVIDED, THAT
ANY SUCH TERMINATION SHALL NOT RELIEVE ANY PARTY OF ANY LIABILITY FOR ANY BREACH
OF THIS AGREEMENT PRIOR TO SUCH TERMINATION.

 

26

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST WRITTEN ABOVE.

 

Liberty Media Corporation,

 

TICKETMASTER, a Delaware corporation

a Delaware corporation

 

 

 

 

 

/s/ Craig Troyer

 

/s/ Joanne Hawkins

Name:

Craig Troyer

 

Name:

Joanne Hawkins

Title:

Vice President

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

Liberty USA Holdings, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By: Liberty Programming Company LLC, its
sole member and manager

 

 

 

 

 

By: LMC Capital LLC, its sole member and
manager

 

 

 

 

 

 

 

 

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to Ticketmaster Registration Rights Agreement (Liberty)]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

Each of the selling stockholders, including certain transferees who may later
hold its interest in the shares covered by this prospectus and who are otherwise
entitled to resell the shares using this prospectus, may sell the shares covered
by this prospectus from time to time in any legal manner selected by the selling
stockholder, including directly to purchasers or through underwriters,
broker-dealers or agents, who may receive compensation in the form of discounts,
concessions or commissions from the selling stockholder or the purchasers. 
These discounts, concessions or commissions as to any particular underwriter,
broker-dealer or agent may be in excess of those customary in the types of
transactions involved.  The selling stockholders will act independently of us in
making decisions with respect to the timing, manner and size of each sale of the
shares covered by this prospectus.

 

Each selling stockholder has advised us that its shares may be sold in one or
more transactions at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market prices, at varying prices
determined at the time of sale and/or at negotiated prices. These sales may be
effected in one or more transactions, including:

 

·                  on the New York Stock Exchange or the Nasdaq Stock Market;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on the New York Stock Exchange
or the Nasdaq Stock Market or in the over-the-counter market; or

 

·                  any combination of the foregoing.

 

In addition, the selling stockholders may also enter into hedging and/or
monetization transactions. For example, a selling stockholder may:

 

·                  enter into transactions with a broker-dealer or affiliate of
a broker-dealer or other third party in connection with which that other party
will become a selling stockholder and engage in short sales of shares under this
prospectus, in which case the other party may use shares received from the
selling stockholder to close out any short positions;

 

·                  itself sell short the shares under this prospectus and use
the securities held by it to close out any  short position;

 

·                  enter into options, forwards or other transactions that
require the selling stockholder to deliver, in a transaction exempt from
registration under the Securities Act, the securities to a broker-dealer or an
affiliate of a broker-dealer or other third party who may then become a selling
stockholder and publicly resell or otherwise transfer the securities under this
prospectus; or

 

·                  loan or pledge the securities to a broker-dealer or affiliate
of a broker-dealer or other third party who may then  become a selling
stockholder and sell the loaned securities

 

A-1

--------------------------------------------------------------------------------


 

or, in an event of default in the case of a pledge, become a selling stockholder
and sell the pledged securities, under this prospectus.

 

Each selling stockholder has advised us that it has not entered into any
agreements, arrangements or understandings with any underwriter, broker-dealer
or agent regarding the sale of its shares. However, we are required, under a
registration rights agreement relating to the shares being sold under this
prospectus, to enter into customary underwriting and other agreements in
connection with the distribution of the securities under this prospectus.  The
specific terms of any such underwriting or other agreement will be disclosed in
a supplement to this prospectus filed with the SEC under Rule 424(b) under the
Securities Act, or, if appropriate, a post-effective amendment to the
registration statement of which this prospectus forms a part.  Each selling
stockholder may sell any or all of the shares offered by it pursuant to this
prospectus.  In addition, there can be no assurance that any selling stockholder
will not transfer, devise or gift its shares by other means not described in
this prospectus.

 

There can be no assurance that a selling stockholder will sell any or all of its
shares pursuant to this prospectus. In addition, any shares covered by this
prospectus that qualify for sale pursuant to Rule 144 of the Securities Act may
be sold under Rule 144 rather than pursuant to this prospectus.

 

The aggregate proceeds to a selling stockholder from the sale of the shares
offered by it will be the purchase price of the shares less discounts and
commissions, if any. If the shares are sold through underwriters or
broker-dealers, the selling stockholder will be responsible for underwriting
discounts and commissions and/or agent’s commissions. We will not receive any of
the proceeds from the sale of the shares covered by this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
shares may be sold in these jurisdictions only through registered or licensed
brokers or dealers. In addition, in some states the shares may not be sold
unless they have been registered or qualified for sale or an exemption from
registration or qualification requirements is available and is complied with.

 

Any underwriters, broker-dealers or agents that participate in the sale of the
securities may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act.  As a result, any profits on the sale of
the shares by the selling stockholder and any discounts, commissions or
concessions received by any such broker-dealers or agents may be deemed to be
underwriting discounts and commissions under the Securities Act.

 

To the extent required, the shares to be sold, the names of the selling
stockholders, the respective purchase prices and public offering prices, the
names of any agent, dealer or underwriter, and any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement of which this prospectus is a part.

 

We have agreed to indemnify each selling stockholder and its directors, officers
and controlling Persons against certain liabilities, including specified
liabilities under the Securities Act, or to contribute with respect to payments
which the selling stockholder may be required to make in respect of such
liabilities. The selling stockholder has agreed to indemnify us for

 

A-2

--------------------------------------------------------------------------------


 

liabilities arising under the Securities Act with respect to written information
furnished to us by it or to contribute with respect to payments in connection
with such liabilities.

 

We have agreed to pay certain costs, fees and expenses incident to our
registration of the resale of the selling stockholder’s shares, excluding legal
fees of the selling stockholders, commissions, fees and discounts of
underwriters, brokers, dealers and agents and certain other expenses.

 

Under our registration rights agreement with the selling stockholders, we will
use our commercially reasonable efforts to keep the registration statement of
which this prospectus is a part continuously effective, subject to customary
suspension periods, until the earlier of (i) the 30th day (or, if such
registration statement is on Form S-3, the 90th day) after such registration
statement is initially declared effective, and (ii) the date that there are no
longer any securities covered by such registration statement.

 

Our obligation to keep the registration statement to which this prospectus
relates effective is subject to specified, permitted exceptions. In these cases,
we may suspend offers and sales of the shares pursuant to the registration
statement to which this prospectus relates.

 

A-3

--------------------------------------------------------------------------------